SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [X] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [] Definitive Information Statement ASGI AURORA OPPORTUNITIES FUND, LLC (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: ASGI AURORA OPPORTUNITIES FUND, LLC 5TH FLOOR MAC D1050-052 CHARLOTTE, NC 28202 [], 2012 Dear Member: On behalf of the Board of Managers (the “Board”) of ASGI Aurora Opportunities Fund, LLC (the “Fund”), a closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), enclosed please find an Information Statement relating to certain changes to the Fund’s advisory and subadvisory compensation arrangements and the Fund’s federal income tax treatment.Specifically, the 10% performance allocation will be eliminated, in its place the management fee will be increased to 1.25% from its current annual rate of 1.00%, and the tax status of the Fund will change from a partnership to a “regulated investment company” (i.e., a corporation or “RIC”) relying on Subchapter M of the Internal Revenue Code of 1986, as amended, which will have the effect of allowing investors to receive a Form 1099 rather than a Schedule K-1.The changes require amendments to the Fund’s advisory agreement, subadvisory agreement and limited liability company agreement, which are anticipated to take effect as of the later of January 1, 2013 or the date as of which the Fund elects to be treated as a corporation and as a RIC for federal income tax purposes (collectively, the “Amendments”). Approval of the Amendments relating to changes in advisory and subadvisory compensation would ordinarily require a proxy statement soliciting the approval of the Fund’s members (“Members”).To become effective for the Fund, the Amendments must be approved by a “majority of the outstanding voting securities” (as defined in the 1940 Act and the rules thereunder) held by Members.The Fund has received written consent approving the Amendments on behalf of Members whose aggregate interests in the Fund represent a majority of the Fund’s net asset value.The size of those Members’ holdings in the Fund is such that the written consent of those Members necessarily determines the outcome of any vote.As a result, the Fund is filing this Information Statement in lieu of a proxy statement. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. I encourage you to read the enclosed Information Statement, which provides, among other information, details regarding the Amendments, as well as a discussion of the factors that the Board considered in approving the Amendments. Thank you for your confidence and support. Very truly yours, Name: Adam Taback Title: President ASGI Aurora Opportunities Fund, LLC - 2 - ASGI AURORA OPPORTUNITIES FUND, LLC 5TH FLOOR MAC D1050-052 CHARLOTTE, NC 28202 INFORMATION STATEMENT To Members: This Information Statement of ASGI Aurora Opportunities Fund, LLC (the “Fund”) is being furnished on behalf of the Fund’s Board of Managers (the “Board” and each member, a “Manager”).The Fund is a closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).This Information Statement is to inform members of the Fund (“Members”) of certain changes to the Fund’s advisory and subadvisory compensation arrangements and the Fund’s federal income tax treatment.Specifically, the 10% Performance Allocation (defined below) will be eliminated, in its place the Management Fee (defined below) will be increased to 1.25% from its current annual rate of 1.00%, and the tax status of the Fund will change from a partnership to a “regulated investment company” (i.e., a corporation or “RIC”) relying on Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), which will have the effect of allowing investors to receive a Form 1099 rather than a Schedule K-1.The changes require amendments to the Fund’s advisory agreement, subadvisory agreement and limited liability company agreement, which are anticipated to take effect as of the later of January 1, 2013 or the date as of which the Fund elects to be treated as a corporation and as a RIC for federal income tax purposes (collectively, the “Amendments”). Approval of the Amendments relating to changes in advisory and subadvisory compensation would ordinarily require a proxy statement soliciting the approval of the Fund’s members (“Members”).To become effective for the Fund, the Amendments must be approved by a “majority of the outstanding voting securities” (as defined in the 1940 Act and the rules thereunder) held by Members.The Fund has received written consent approving the Amendments on behalf of Members whose aggregate interests in the Fund represent a majority of the Fund’s net asset value.The size of those Members’ holdings in the Fund is such that the written consent of those Members necessarily determines the outcome of any vote.As a result, the Fund is filing this Information Statement in lieu of a proxy statement. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is being mailed to Members on or about [], 2012, or at least twenty (20) days before the Amendments become effective. GENERAL INFORMATION Administrator.The Bank of New York Mellon, through its wholly owned subsidiary, BNY Mellon Investment Servicing (U.S.) Inc. (“Administrator”) serves as the administrator for the Fund.The principal business address of the Administrator is 400 Bellevue Parkway, 2nd Floor, Wilmington, DE 19809. Placement Agent.The placement agent and wholesaling agent for the Fund is Alternative Strategies Brokerage Services, Inc. (the “Placement Agent” or “ASBSI”).The principal place of business of the Placement Agent is 401 South Tryon Street, Charlotte, NC 28202. Annual and Semi-Annual Reports.The Fund will furnish, without charge, a copy of the annual report and the most recent semi-annual report succeeding the annual report, if any, to a Member upon request.To request a report, please contact the Fund by calling (886) 440-7460 or writing to c/o Alternative Strategies Group, Inc., 401 South Tryon Street, Charlotte, NC 28202.You may also view or obtain these documents from the Securities and Exchange Commission (the “SEC”) (i) in person: at the SEC’s Public Reference Room in Washington, D.C., (ii) by - 3 - phone: 1-800-SEC-0330, (iii) by mail: Public Reference Section, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549 (duplicating fee required), (iv) by e-mail: publicinfo@sec.gov, or (v) by Internet: www.sec.gov. AMENDMENT NO. 1 TO ADVISORY AGREEMENT Background Alternative Strategies Group, Inc. (“ASGI” or the “Adviser”) serves as investment adviser to the Fund pursuant to an advisory agreement, dated December 10, 2010, between ASGI and the Fund (the “Advisory Agreement”).The Adviser also serves as investment adviser to other registered investment companies, as well as private investment funds, some of which utilize a multi-manager, multi-strategy investment approach.ASGI is a North Carolina corporation, registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and located at 401 South Tryon Street, 5th Floor, MAC D1050-052,Charlotte, North Carolina 28202.ASGI is a direct wholly-owned subsidiary of Wells Fargo & Company, 420 Montgomery Street, San Francisco, California 94104. Officers of the Fund are also officers and/or employees of the Adviser and/or an affiliate of the Adviser.These individuals and their respective positions are as follows:Adam Taback serves as President of the Fund and President of ASGI; Michael Roman serves as Treasurer of the Fund and Chief Financial Officer of ASGI; Britta Patterson serves as Secretary of the Fund and Chief Administrative Officer of ASGI; Lloyd Lipsett serves as Assistant Secretary of the Fund and as Vice President and Senior Counsel of Wells Fargo & Company, the Adviser’s parent company; Ankit Patel serves as Assistant Treasurer of the Fund and Senior Fund Reporting Analyst of ASGI; Doretta Dunegan serves as Chief Compliance Officer of the Fund and Chief Compliance Officer of ASGI; and Yukari Nakano serves as Chief Operating Officer of the Fund and Chief Operating Officer of ASGI. The table below sets forth the names, addresses and principal occupations of the principal executive officer of ASGI and of each member of ASGI’s Board of Directors: Name Address Principal Occupation Adam Taback 401 South Tryon Street, 5th Floor, Charlotte, NC28202 Mr. Taback is the President and Director of ASGI Britta Patterson 401 South Tryon Street, 5th Floor, Charlotte, NC 28202 Ms. Patterson is the Chief Administrative Officer and Director of ASGI Yukari Nakano 200 Berkeley Street Boston, MA 02116 Ms. Nakano is the Chief Operating Officer and Director of ASGI Currently, the Fund pays to ASGI a monthly management fee (the “Management Fee”) equal to one-twelfth of 1.00% of the aggregate net asset value of outstanding Interests of the Fund determined as of the last calendar day of that month (before repurchases of Interests).ASGI pays a portion of the Management Fee to the Fund’s subadviser, resulting in ASGI retaining a net annual rate of 0.625%.The Board has approved Amendment No. 1 to the Advisory Agreement (the “Advisory Agreement Amendment”), which will result in an increase in the Management Fee from 1.00% to 1.25%; however the annual percentage rate that ASGI retains, 0.625%, will not change.A copy of the Advisory Agreement Amendment is attached as Exhibit A and a form of revised Advisory Agreement marked to show the effects of the Advisory Agreement Amendment is attached as Exhibit B. In conjunction with the Advisory Agreement Amendment, the performance allocation (the “Performance Allocation”) described in the Fund’s limited liability company agreement (the “Existing LLC Agreement”) will also be eliminated.Under the current arrangement, the Performance Allocation, if any, is payable to the Adviser and in turn is paid in its entirety by the Adviser to the Fund’s subadviser.The changes to the Existing LLC Agreement are explained in more detail later on in this information statement. - 4 - The Advisory Agreement ASGI has served as investment adviser to the Fund since the Fund’s inception.The Advisory Agreement was originally approved by the Board at an in-person meeting held on December 10, 2010 and was continued in effect for a one-year period from July 1, 2012 to June 30, 2013 by action of the Board at an in-person meeting held on May 24, 2012. Below is a brief description of the terms of the Advisory Agreement, as currently in effect.Except as described herein, the terms of the Advisory Agreement will not change upon the effectiveness of the Advisory Agreement Amendment. Management Fee. Under the terms of the Advisory Agreement, the Fund pays the Adviser each month a Management Fee equal to one-twelfth of 1.00% of the aggregate net asset value of outstanding Interests (allocated to Class A Interests and Class I Interests on a pro rata basis) determined as of the last calendar day of that month (before any repurchases of Interests).As discussed above, the Management Fee will be increased to a monthly fee equal to one-twelfth of 1.25% of the aggregate net asset value of outstanding Interests following the effectiveness of the Advisory Agreement Amendment, although the annual percentage rate retained by ASGI will not change. Advisory Services. Subject to policies adopted by the Board and applicable law, the Adviser is responsible for appointing the subadviser to manage the Fund’s investments, monitoring the subadviser’s management of the Fund, and implementing the Fund’s compliance program.Subject to the limitations set forth in the subadvisory agreement, the Adviser has the ability to restrict initial/additional investments in an underlying collective investment vehicle in which the Fund invests (an “Investment Fund”) and/or remove an Investment Fund from the portfolio.The Adviser’s investment professionals devote such time to the ongoing operations of the Fund as they deem appropriate. The Adviser also provides personnel, office space, office facilities, and reports to the Fund.These services are provided as part of the Management Fee; provided, however, that reports furnished at the request of the Fund are paid for by the Fund. The services to be provided under the Advisory Agreement will not be affected by the Advisory Agreement Amendment. Liability and Indemnification. Under the terms of the Advisory Agreement, in the absence of (a) willful misfeasance, bad faith or gross negligence on the part of ASGI in performance of its obligations and duties thereunder, (b) reckless disregard by ASGI of its obligations and duties thereunder, or (c) a loss resulting from a breach of fiduciary duty with respect to the receipt of compensation for advisory services (in which case any award of damages is limited to the period and the amount set forth in Section 36(b)(3) of the 1940 Act), ASGI is not subject to any liability whatsoever to the Fund, or to any Member thereof for any error of judgment, mistake of law or any other act or omission in the course of, or connected with, rendering services thereunder including, without limitation, for any losses that may be sustained in connection with any investment, adoption of any investment policy, or the purchase, holding, retention or sale of any security on behalf of the Fund. To the fullest extent permitted by applicable law, the Fund shall indemnify ASGI, its affiliates and the officers, directors, employees and agents of the Adviser and its affiliates (each an “indemnitee”) against any and all losses, claims, damages, liabilities or expenses (including reasonable counsel fees and expenses) resulting from any claim, demand, action or suit relating to the Fund and not resulting from the willful misfeasance, bad faith, gross negligence, or reckless disregard of the indemnitee in the performance of the obligations and duties of the indemnitee’s office. - 5 - The liability and indemnification provisions of the Advisory Agreement will not be affected by the Advisory Agreement Amendment. Effective Date and Term. The Advisory Agreement is in effect until June 30, 2013 and will continue to be in effect from year to year if such a continuance is approved annually by the Board or by vote of a majority of the outstanding voting securities of the Fund; provided that in either event the continuance is also approved by a majority of the Managers who are not “interested persons” as defined by the 1940 Act (the “Independent Managers”) by vote cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement Amendment is expected to be effective as of the later of January 1, 2013 or the date as of which it elects to be treated as a corporation and as a RIC for federal income tax purposes, as described below. Termination. The Advisory Agreement may be terminated, without penalty, by the Board or by the vote of a majority of the outstanding voting securities of the Fund on sixty days’ written notice to the Adviser, or by the Adviser on sixty days’ written notice to the Fund.The Advisory Agreement also provides that it will terminate automatically, without penalty, in the event of its “assignment,” as defined by the 1940 Act and the rules thereunder.The termination provisions of the Advisory Agreement will not be affected by the Advisory Agreement Amendment. The Advisory Agreement Amendment Pursuant to the Advisory Agreement Amendment, the Management Fee will be increased to a monthly fee equal to one-twelfth of 1.25% of the aggregate net asset value of outstanding Interests of the Fund determined as of the last calendar day of that month (before repurchases of Interests) from its current rate of one-twelfth of 1.00% of the aggregate net asset value of outstanding Interests, although ASGI’s net advisory fee (after payment of the subadvisory fee) will remain unchanged at 0.625%.The increase in the Management Fee is aimed at maintaining advisory and subadvisory compensation levels that are commensurate and competitive with industry standards.A Management Fee of 1.25% is consistent with each of the other ASGI-advised registered investment companies, each of which also has a 1.25% investment advisory fee of which 0.625% is retained by ASGI on an annual basis.None of such other investment companies charges a performance allocation.Additionally, the Fund will no longer be obligated to pay to ASGI a Performance Allocation, which the Adviser is obligated to pay in its entirety to the Fund’s subadviser.The Advisory Agreement Amendment is scheduled to become effective on the later of January 1, 2013 or the date as of which the Fund elects to be treated as a corporation and as a RIC for federal income tax purposes. The aggregate amount of the Management Fee for the last fiscal year was $461,876.The aggregate amount of the Management Fee had the Advisory Agreement Amendment been in effect would have been $577,465.As discussed above, the Adviser currently retains and, upon the effectiveness of the Amendments, will continue to retain 0.625% of the Management Fee.In addition, for the last fiscal year, the total Performance Allocation allocated to ASGI was $74,120, the entirety of which was paid to the Fund’s subadviser.The Performance Allocation will be eliminated upon the effectiveness of the Amendments and any Performance Allocation then due shall be allocated to the Adviser and paid to the Fund’s subadviser.The difference between the sum of the Management Fee and Performance Allocation amounts paid by the Fund for the last fiscal year and the Management Fee amount the Fund would have paid for the same period had the Amendments been in effect is $41,469, all of which would be paid to the Fund’s subadviser.The annual percentage rate of compensation that the Adviser currently retains and will retain upon effectiveness of the Amendments will not change. Except as stated herein, no other changes to the Advisory Agreement are contemplated at this time. Board Consideration of the Advisory Agreement Amendment The Advisory Agreement Amendment was considered by the Board at an in-person meeting held on May 24, 2012.At the meeting, the Board reviewed information relating to ASGI and the Fund, including materials relating to ASGI's business, personnel and financial resources, various metrics related to the Fund and comparative - 6 - funds, and met with and asked questions of senior management of ASGI.Following the Board’s approval of the continuation of the Advisory Agreement, the Board reviewed the terms of the Advisory Agreement Amendment in conjunction with the terms of the Advisory Agreement.The Advisory Agreement Amendment was not part of, and was separate from, the consideration of the renewal of the Advisory Agreement.After careful consideration of various matters, and evaluation of all factors deemed relevant, the Board approved the Advisory Agreement Amendment and its submission to Members for approval.To become effective for the Fund, the Advisory Agreement Amendment must be approved by a “majority of the outstanding voting securities” (as defined in the 1940 Act and the rules thereunder) held by Members.The Fund has received written consent approving the Advisory Agreement Amendment on behalf of Members holding Interests constituting, in the aggregate, approximately 83.54% of the Fund’s net asset value. In making its determination to approve the Advisory Agreement Amendment and to recommend its approval by Members, the Board considered all information it deemed reasonably necessary to evaluate the terms of the Advisory Agreement Amendment and the ability of ASGI to provide services to the Fund pursuant to the Advisory Agreement.The Board, including the Independent Managers, reviewed materials furnished by ASGI, including information regarding ASGI and its personnel, operations and financial condition.At its meeting, the Board also met with representatives of ASGI’s management, and discussed various matters relating to the operations of the Fund.Representatives of ASGI addressed questions regarding the experience and qualifications of ASGI and its ability to provide the full range of services required for the operations of the Fund. Based on its review, and after careful consideration of the factors discussed below, the Board (including a majority of the Independent Managers) approved the Advisory Agreement Amendment.In connection with the Board’s review, the Independent Managers met in an executive session, during which they were advised by and had the opportunity to discuss with legal counsel various matters relating to the Advisory Agreement Amendment.The Board determined, in approving the Advisory Agreement Amendment, that the Advisory Agreement, as modified by the Advisory Agreement Amendment, will continue to enable the Fund to obtain high quality investment advisory services at a cost that is reasonable and appropriate. Specifically, the Board considered the following: • The proposed fees and anticipated expenses of the Fund and similarly situated funds; • Information on a relevant peer group of similarly situated funds; • The economic outlook and the general investment outlook in the relevant financial markets; • The Adviser’s financial condition, resources and experience, as well as that of certain of their affiliates; • Arrangements regarding the distribution of the Fund’s Interests; • The procedures used to determine the fair value of the Fund’s assets; • The Adviser’s management of the relationship with the Fund’s subadviser, administrator, custodian, independent registered public accounting firm and other service providers; • The resources devoted to the Adviser’s compliance efforts undertaken on behalf of the Fund, registered private funds, and other assets that it manages; • The quality, nature, cost and character of the administrative and other non-investment management services provided by the Adviser and its affiliates; • Investment management staffing; and • Anticipated operating expenses to be paid to third parties. - 7 - The Board reviewed the nature, extent and quality of the services to be provided to the Fund pursuant to the Advisory Agreement, which are not affected by the Advisory Agreement Amendment.Specifically, the Board also considered the fees to be charged under the Advisory Agreement Amendment, and reviewed comparative fee and performance data provided by the Adviser.The Board did not consider any single factor in isolation, nor was any single factor considered to be controlling in determining whether to approve the Advisory Agreement Amendment, nor are the items described herein all encompassing of the matters considered by the Board. Nature, Extent and Quality of Services. The Board reviewed and considered the nature and extent of the investment advisory services to be provided by the Adviser to the Fund under the Advisory Agreement, including the selection of securities; allocation of the Fund’s assets among, and monitoring performance of, Investment Funds; evaluation of risk exposure of Investment Funds and reputation and experience of Investment Funds’ managers; management of short-term cash; evaluation of operations of Investment Funds; and day-to-day portfolio management and general due diligence examination of Investment Funds before and after committing assets of the Fund for investment.The Board also reviewed and considered the nature and extent of the non-advisory and administrative services provided by the Adviser, including, among other things, providing to the Fund office facilities, equipment, and personnel.The Board also reviewed and considered the qualifications of the portfolio managers, the senior administrative managers and other key personnel of the Adviser who provide the investment advisory and administrative services to the Fund.The Board determined that the Adviser’s portfolio managers and key personnel are well qualified by education and/or training and experience to perform the services in an efficient and professional manner.The Board also took into account the Adviser’s compliance policies and procedures, including the procedures used to determine the fair value of the Fund’s assets.The Board noted that the services provided by ASGI to the Fund are not affected by the Advisory Agreement Amendment.The Board concluded that the overall quality of the advisory and administrative services was satisfactory. The Board reviewed the performance of other similarly situated funds based on information provided by the Adviser.The Board reviewed the Management Fee and total expense ratio of the Fund.The Board compared the proposed Management Fee and total expense ratio for the Fund with various comparative data, including a report prepared by the Adviser comparing the proposed fees payable by the Fund to those payable by other comparable funds.The Board noted that the proposed fees payable to the Adviser were comparable to the fees payable to the advisers and subadvisers of other similarly situated funds and that the net annual rate retained by the Adviser (after paying the Fund’s subadviser) would not be changed. The Board noted that, on a prospective basis, a comparison of the actual amounts that would be payable under the current compensation arrangements versus those pursuant to the Amendments will necessarily depend on the future performance and net asset levels of the Fund.Accordingly, the actual effect of the Amendments on the percentage of advisory fees paid by the Fund in any given year in the future could not be determined with certainty.Generally, however, it was noted that the approval of the Amendments would result in a higher overall percentage of advisory fees during periods of poor performance (because the Fund would typically not pay a Performance Allocation under the current arrangement for such periods) and a lower overall percentage of advisory fees paid during periods of strong performance (because the 10% Performance Allocation on net appreciation is effectively replaced by an additional 0.25% in the Management Fee). The Board concluded that the proposed Management Fee and total expense ratio of the Fund were reasonable and satisfactory in light of the services to be provided. Economies of Scale. The Board also determined that, given the relative size of the Fund, economies of scale were not likely to be present or were not anticipated to be a significant factor at this time. - 8 - Profitability of Advisers and Affiliates. The Board considered and reviewed information concerning the costs incurred and profits realized by the Adviser and its affiliates based on their relationship with the Fund, noting that the annual percentage rate retained by ASGI would not be changed.Based on the review of the information they received, the Board concluded that the profits earned, if any, by the Adviser and its affiliates were reasonable. General Conclusion. Based on its consideration of all factors that it deemed material, the Board concluded it would be in the best interest of the Fund and its Members to approve the Advisory Agreement Amendment. Other Arrangements with ASGI and ASGI Affiliates The Placement Agent is an affiliate of ASGI.The Placement Agent receives an Investor Distribution and Servicing Fee at an annual rate of 0.75% of the aggregate net asset value of Class A Interests that have been outstanding for more than twelve months.For the Fund’s most recent fiscal year, the Placement Agent received, in the aggregate, $0 in Investor Distribution and Servicing Fees.The Placement Agent also receives a placement fee on subscriptions it has obtained in the amount of 2.00% on the first $500,000 subscribed for in the Fund, 1.00% on the next $500,000 subscribed for in the Fund, and 0.50% on any amount over $1,000,000 subscribed for in the Fund.For the Fund’s most recent fiscal year, ASBSI received $93,989 in placement fees.Generally, the Placement Agent pays substantially all of the Investor Distribution and Servicing Fees and Placement Fees it receives to sub-placement agents and other service providers, which may or may not be affiliates of ASGI. AMENDMENT NO. 1 TO SUB-ADVISORY AGREEMENT Background The Adviser has retained Aurora Investment Management L.L.C. (“Aurora” or the “Subadviser”) as subadviser to the Fund pursuant to a subadvisory agreement, dated December 21, 2010, among the Adviser, the Subadviser and the Fund (the “Sub-Advisory Agreement”).The Subadviser is a limited liability company organized under the laws of the state of Delaware, registered as an investment adviser under the Advisers Act and located at 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654.The Subadviser is an indirect, wholly owned subsidiary of Natixis Global Asset Management, L.P. Natixis Global Asset Management, L.P. is part of Natixis Global Asset Management, an international asset management group based in Paris, France, that is in turn principally owned by Natixis, a French investment banking and financial services firm.Natixis is principally owned by BPCE, France’s second largest banking group.BPCE is owned by banks comprising two autonomous and complementary retail banking networks consisting of the Caisse d’Epargne regional savings banks and the Banque Populaire regional cooperative banks. No officers of the Fund are also officers and/or employees of the Subadviser and/or an affiliate of the Subadviser.The table below sets forth the names, addresses and principal occupations of the principal executive officers of Aurora and of each member of Aurora’s Board of Directors: Name Address Principal Occupation Roxanne Mary Martino 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 President, CEO and Director of Aurora Scott Charles Schweighauser 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 Chief Investment Officer and Director of Aurora Anne Marie Morley 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 Managing Director of Operational Due Diligence of Aurora James Harvey Hayes 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 Managing Director of Marketing and Client Service of Aurora - 9 - Scott Matthew Montpas 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 General Counsel, Chief Compliance Officer and Director of Aurora Duncan Borger Ellerton Wilkinson 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 Director of Aurora Ronald Arthur Rolighed 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 Managing Director, Business Development of Aurora Peter Scott Hamet 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 Head of Research of Aurora John Thomas Hailer 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 Director of Aurora Scott Craven Jones 300 N. LaSalle Street, 52nd Floor, Chicago, IL 60654 Chief Operating Officer and Chief Financial Officer of Aurora Under the Sub-Advisory Agreement, the Adviser pays the Subadviser a subadvisory fee at the annual rate of 0.375% of the Fund’s net asset value (the “Subadvisory Fee”).The Subadvisory Fee is calculated on the same basis as the Management Fee and is paid out of the Adviser’s Management Fee.In addition to the Subadvisory Fee, the Subadviser is entitled under the Sub-Advisory Agreement to receive from the Adviser 100% of the Performance Allocation received by the Adviser from the Fund, if any (the “Performance Fee”).As indicated above, the Board has approved Amendment No. 1 to the Sub-Advisory Agreement (the “Sub-Advisory Agreement Amendment”) which will result in an increase of the Subadvisory Fee from 0.375% to 0.625% and the elimination of the Performance Fee.A copy of the Sub-Advisory Agreement Amendment is attached as Exhibit C and a form of revised Sub-Advisory Agreement marked to show the effects of the Sub-Advisory Agreement Amendment is attached as Exhibit D. The Sub-Advisory Agreement Aurora has served as subadviser to the Fund since the Fund’s inception in 2010.The Sub-Advisory Agreement was originally approved by the Board at an in-person meeting held on December 10, 2010 and was continued in effect for a one-year period from July 1, 2012 to June 30, 2013 by action of the Board at an in-person meeting held on May 24, 2012. Below is a brief description of the terms of the Sub-Advisory Agreement, as currently in effect.Except as described herein, no changes to the terms of the Sub-Advisory Agreement are contemplated at this time. Subadvisory Compensation. Under the terms of the Sub-Advisory Agreement, the Adviser pays the Subadviser each month a Subadvisory Fee equal to one-twelfth of 0.375% of the aggregate net asset value of outstanding Interests (allocated to Class A Interests and Class I Interests on a pro rata basis) determined as of the last calendar day of that month (before any repurchases of Interests).The Subadvisory Fee is paid out of the Management Fee ASGI receives from the Fund.The Subadvisory Fee is not a direct expense of the Fund.In addition, under the current arrangement, the Adviser is entitled to receive the Performance Allocation from the Fund, 100% of which the Adviser is obligated to pay to the Subadviser under the Sub-Advisory Agreement. Below is a description of the calculation and payment of the Performance Allocation, as set forth in the Sub-Advisory Agreement and the Existing LLC Agreement, which is paid in its entirety to the Subadviser as the Performance Fee. - 10 - Currently, the Adviser holds a non-voting special member interest (the “Special Member Account”) in the Fund for the purpose of receiving the Performance Allocation.Under the terms of the Existing LLC Agreement, the Adviser is entitled to receive from the Fund a Performance Allocation that, if earned, will be deducted from capital accounts of Members (“Capital Accounts”) at the end of each Incentive Period and credited to the Special Member Account.An “Incentive Period” with respect to a Member begins on the day of such Member’s contribution of capital to the Fund or on the day immediately following the last calendar day of the preceding Incentive Period and ends at the close of business on the first to occur of the following dates: (1) the last day of each taxable year, (2) the date of a repurchase of all or a portion of a Member’s Interest, or (3) the date of the termination of the Subadviser.The Performance Allocation for each Incentive Period is equal to 10% of the amount, if any, of: (1) the net profits allocated to each Member’s Capital Account(s) for the Incentive Period in excess of any net losses so allocated for such Incentive Period; above (2) any Loss Carryforward Amount(s) applicable to a Member’s Capital Account.If, for any Incentive Period, net losses allocated to a Member’s Capital Account exceed net profits so allocated, a “Loss Carryforward Amount” in the amount of such excess will be established for that Capital Account. Loss Carryforward Amounts are cumulative with respect to prior Incentive Periods, and no Performance Allocation is debited from a Member’s Capital Account until subsequent allocations of net profits reduce that Capital Account’s Loss Carryforward Amount(s) to (but not below) zero.This establishes what is commonly referred to as a “high water mark” with respect to Performance Allocation calculations.The Loss Carryforward Amount will be reduced proportionally with respect to any transfers, distributions, withdrawals and repurchases applicable to a Member’s Capital Account. The Subadvisory Fee that the Subadviser received for the last fiscal year was $173,204.The Subadvisory Fee that the Subadviser would have received had the Sub-Advisory Agreement Amendment been in effect would have been $288,733.The Peformance Fee that the Subadviser received for the last fiscal year was $74,120.The Subadviser will not be entitled to a Performance Fee under the terms of the Sub-Advisory Agreement Amendment.The difference between the aggregate amounts of the actual Subadvisory Fee and Performance Fee and the amount it would have received had the Sub-Advisory Agreement Amendment been in effect is $41,409. The Subadvisory Fee will be increased to 0.625% and the Performance Fee will be eliminated following the effectiveness of the Sub-Advisory Agreement Amendment. Subadvisory Services. The Sub-Adviser is responsible for formulating and implementing a continuous investment program for the Fund’s assets in accordance with the investment objective and policies of the Fund.The Sub-Adviser votes and makes other voting and consent determinations with respect to issuers of securities held by the Fund.With respect to the portfolio management of the Fund, the Sub-Adviser will also be responsible for, among other things:(i) researching, identifying, monitoring and evaluating potential collective investment vehicles and other investments and transactions (collectively, “Potential Investments”) to utilize in the management of the Fund’s assets; (ii) providing recommendations to the Fund regarding the fair value of the Fund’s collective investment vehicle investments to the extent requested by the Fund or Adviser or where the vehicle fails to produce to the Fund an official value (e.g., the underlyingvehicle suspends its net asset value determination or redemptions) or where the Sub-Adviser determines, in its sole discretion, that there is reason to question the reliability of the valuation provided by the vehicle; (iii) monitoring, evaluating and meeting with investment managers that manage any of the collective investment vehicles or other investments in which the Fund is invested; (iv) assessing the performance of the Fund’s investments; (v) negotiating a line of credit on behalf of the Fund with such lenders and on such terms as may be agreed to by the Adviser; and (vi) to the extent feasible and appropriate, negotiating side letters and assisting in the evaluation and execution of subscription agreements, withdrawal requests and related documents with regard to Potential Investments and existing investments of the Fund, and causing funds to be invested and withdrawn, as applicable, in connection therewith. The services to be provided under the Sub-Advisory Agreement will not be affected by the Sub-Advisory Agreement Amendment. Liability and Indemnification. - 11 - Under the terms of the Sub-Advisory Agreement, the Sub-Adviser shall only be liable for, and indemnify the Fund, the Adviser, and each of their respective affiliates, agents, control persons, directors, members of the Board, officers, employees and shareholders (the “Adviser Indemnified Parties”) against, and hold them harmless from, any costs, expense, claim, loss, liability, judgment, fine, settlement or damage (including reasonable legal and other expenses) (each a “Loss”) arising out of any claim, demands, actions, suits or proceedings (civil, criminal, administrative or investigative) asserted or threatened to be asserted by any third party (collectively, “Proceedings”) in so far as such Loss (or actions with respect thereto) (i) arises out of or is based upon or in connection with any material misstatement or omission of a material fact in information regarding the Sub-Adviser furnished in writing to the Adviser by the Sub-Adviser; (ii) arises out of or is based upon any material breach of any of the representations, warranties, covenants or obligations of the Sub-Adviser with respect to the Sub-Advisory Agreement; or (iii) arises out of or is based upon the willful misfeasance, bad faith, gross negligence, or reckless disregard of obligations or duties of the Sub-Adviser in the performance of its duties under the Sub-Advisory Agreement (collectively, “Disabling Conduct”).Except for such Disabling Conduct, the Fund (to the extent permitted by applicable law) and the Adviser shall indemnify the Sub-Adviser and the Sub-Adviser’s officers, directors, partners, agents, employees, controlling persons, shareholders and any other person or entity affiliated with the Sub-Adviser (collectively, the “Sub-Adviser Indemnified Parties”) against, and hold such Sub-Adviser Indemnified Parties harmless from, any and all Losses (or actions with respect thereto) from any Proceedings arising from the Sub-Adviser’s providing services under the Sub-Advisory Agreement or the sale of securities of the Fund. The liability and indemnification provisions of the Sub-Advisory Agreement will not be affected by the Sub-Advisory Agreement Amendment. Effective Date and Term. The Sub-Advisory Agreement is in effect until June 30, 2013 and will continue to be in effect from year to year if such a continuance is approved annually by the Board or by vote of a majority of the outstanding voting securities of the Fund; provided that in either event the continuance is also approved by a majority of the Independent Managers by vote cast in person at a meeting called for the purpose of voting on such approval.As discussed below, the Sub-Advisory Agreement Amendment is expected to be effective as of the later of January 1, 2013 or the date as of which the Fund elects to be treated as a corporation and as a RIC for federal income tax purposes. Termination. The Sub-Advisory Agreement is terminable, without penalty, by the Board, or by a vote of a majority of the outstanding voting securities of the Fund upon 60 days prior written notice to the Sub-Adviser, or upon such shorter notice as may be mutually agreed upon in writing by the parties hereto.The Sub-Advisory Agreement may also be terminated, without penalty, by either the Adviser or the Sub-Adviser (i) upon 90 days prior written notice to the other party and the Fund; (ii) upon material breach by any party of any representations or warranties set forth in the Sub-Advisory Agreement, if such breach has not been cured within seven days after written notice of such breach; or (iii) immediately if, in the reasonable judgment of the terminating party, a party has become unable to discharge its duties and obligations under the Sub-Advisory Agreement, including in the case of the insolvency of such party.The Sub-Advisory Agreement shall terminate automatically and immediately upon termination of the investment advisory agreement between the Adviser and the Fund.In addition, the Sub-Advisory Agreement provides that it shall terminate automatically and immediately in the event of its “assignment” (as defined in the 1940 Act). - 12 - The termination provisions of the Sub-Advisory Agreement will not be affected by the Sub-Advisory Agreement Amendment. The Sub-Advisory Agreement Amendment Pursuant to the Sub-Advisory Agreement Amendment, the Subadvisory Fee will be increased to 0.625% from its current rate of 0.375%.The entirety of the 0.25% increase in the Management Fee will be paid to the Subadviser, such that, as described above, the Adviser will continue to retain 0.625% of the Management Fee on an annual basis. The Sub-Advisory Agreement Amendment also eliminates the Performance Fee.In conjunction with removing the Performance Fee from the Sub-Advisory Agreement, the provisions in the Existing LLC Agreement relating to the Performance Allocation are also being eliminated.As discussed above, the Fund allocates to the Adviser the Performance Allocation, which the Adviser in turn pays in its entirety to the Subadviser as the Performance Fee. The Sub-Advisory Agreement Amendment is scheduled to become effective on the later of January 1, 2013 or the date as of which the Fund elects to be treated as a corporation and as a RIC for federal income tax purposes.Except as stated above, no other terms of the Sub-Advisory Agreement are expected to change pursuant to the Sub-Advisory Agreement Amendment. Board Consideration of the Sub-Advisory Agreement The Sub-Advisory Agreement Amendment was considered by the Board at an in-person meeting held on May 24, 2012.At the meeting, the Board reviewed information relating to Aurora, including materials relating to Aurora's business, personnel and financial resources, and met with and asked questions of senior management of Aurora.Following the Board’s approval of the continuation of the Sub-Advisory Agreement, the Board also reviewed the terms of the Sub-Advisory Agreement Amendment in conjunction with the Sub-Advisory Agreement.The Sub-Advisory Agreement Amendment was not part of, and was separate from, the consideration of the renewal of the Sub-Advisory Agreement.After careful consideration of various matters, and evaluation of all factors deemed relevant, the Board approved the Sub-Advisory Agreement Amendment and its submission to Members for approval.To become effective for the Fund, the Sub-Advisory Agreement Amendment must be approved by a “majority of the outstanding voting securities” (as defined in the 1940 Act and the rules thereunder) held by Members.The Fund has received written consent approving the Sub-Advisory Agreement Amendment on behalf of Members holding Interests constituting, in the aggregate, approximately 83.54% of the Fund’s net asset value. In making its determination to approve the Sub-Advisory Agreement Amendment and to recommend its approval by Members, the Board considered all information it deemed reasonably necessary to evaluate the terms of the Sub-Advisory Agreement Amendment and the ability of Aurora to provide services to the Fund pursuant to the Sub-Advisory Agreement.The Board, including the Independent Managers, reviewed materials furnished by Aurora, including information regarding Aurora and its personnel, operations and financial condition.At its meeting, the Board also met with representatives of Aurora’s management, and discussed various matters relating to the operations of the Fund.Representatives of Aurora addressed questions regarding the experience and qualifications of Aurora and its ability to provide the full range of services required for the operations of the Fund. Based on its review, and after careful consideration of the factors discussed below, the Board (including a majority of the Independent Managers) approved the Sub-Advisory Agreement Amendment.In connection with the Board’s review, the Independent Managers met in an executive session, during which they were advised by and had the opportunity to discuss with legal counsel various matters relating to the Sub-Advisory Agreement Amendment.The Board determined, in approving the Sub-Advisory Agreement Amendment, that the Sub-Adivosry Agreement, as modified by the Sub-Advisory Agreement Amendment, will continue to enable the Fund to obtain high quality investment advisory services at a cost that is reasonable and appropriate. - 13 - Specifically, the Board considered the following: • The proposed fees and anticipated expenses of the Fund and similarly situated funds; • Information on a relevant peer group of similarly situated funds; • The economic outlook and the general investment outlook in the relevant financial markets; • The Subadviser’s financial condition, resources and experience, as well as that of certain of their affiliates; • Arrangements regarding the distribution of the Fund’s Interests; • The procedures used to determine the fair value of the Fund’s assets; • The Subadviser’s management of the relationship with the Fund’s Adviser, administrator, custodian, independent registered public accounting firm and other service providers; • The resources devoted to the Subadviser’s compliance efforts undertaken on behalf of the Fund, private funds, and other assets that it manages; • The quality, nature, cost and character of the administrative and other non-investment management services provided by the Subadviser and its affiliates; • Investment management staffing; and • Anticipated operating expenses to be paid to third parties. The Board reviewed the nature, extent and quality of the services to be provided to the Fund pursuant to the Sub-Advisory Agreement, which are not affected by the Sub-Advisory Agreement Amendment.The Board also considered the fees to be charged under the Sub-Advisory Agreement Amendment, and reviewed comparative fee and performance data provided by the Adviser.The Board did not consider any single factor in isolation, nor was any single factor considered to be controlling in determining whether to approve the Sub-Advisory Agreement or Sub-Advisory Agreement Amendment, nor are the items described herein all encompassing of the matters considered by the Board. Nature, Extent and Quality of Services. The Board reviewed and considered the nature and extent of the subadvisory services to be provided by the Subadviser to the Fund under the Sub-Advisory Agreement, including the selection of securities; allocation of the Fund’s assets among, and monitoring performance of, Investment Funds; evaluation of risk exposure of Investment Funds and reputation; evaluation of experience of Investment Funds’ managers and the operation of their respective Investment Funds; and day-to-day portfolio management and general due diligence examination of Investment Funds before and after committing assets of the Fund for investment.The Board also reviewed and considered the qualifications of the portfolio managers, the senior administrative managers and other key personnel of the Subadviser who provide the subadvisory services.The Board determined that the Subadviser’s portfolio managers and key personnel are well qualified by education and/or training and experience to perform the services in an efficient and professional manner. The Board also took into account the Subadviser’s compliance policies and procedures.The Board noted that the services provided by Aurora to the Fund are not affected by the Sub-Advisory Agreement Amendment.The Board concluded that the overall quality of the subadvisory services was satisfactory. The Board reviewed the performance of other similarly situated funds based on information provided by the Adviser.The Board reviewed the advisory fee rates and total expense ratio of the Fund.The Board compared the proposed advisory fee and total expense ratio for the Fund with various comparative data, including a report prepared by the Adviser comparing the proposed fees payable by the Fund to those payable by other comparable funds. - 14 - Proposed Compensation Changes The Board reviewed the changes to the Subadviser’s compensation under the Sub-Advisory Agreement Amendment.The Board noted that the increase in the Subadvisory Fee is intended to offset the elimination of the Performance Fee and to maintain subadvisory compensation levels that are commensurate and competitive with industry standards.The Board acknowledged that the increased Subadvisory Fee is consistent with the three other ASGI-advised registered funds, all of which have a subadvisory fee of 0.625%. The Board analyzed the elimination of the Performance Fee, which conforms the Fund’s advisory and subadvisory fee structure to the other ASGI-advised registered funds, none of which pay a performance allocation.Additionally, the Board was aware that many other similarly situated funds comparable to the Fund also do not pay a performance fee.Further, the Board noted that the Performance Allocation as currently structured may be difficult to use once the Fund elects to be treated as a RIC. The Board further noted that, on a prospective basis, a comparison of the actual amounts that would be payable under the current compensation arrangements versus those pursuant to the Amendments will necessarily depend on the future performance and net asset levels of the Fund.Accordingly, the Board acknowledged that the actual effect of the Amendments on the percentage of subadvisory fees paid to Aurora in any given year in the future cannot be determined with certainty.Generally, however, the fee arrangement pursuant to the Amendments would typically result in a higher overall percentage of fees paid to the Subadviser during periods of poor performance (since Subadviser would typically not be paid a Performance Fee under the current arrangement for such periods) and a lower overall percentage of fees paid to the Subadviser during periods of strong performance (since the 10% Performance Fee on net appreciation is effectively replaced by an additional 0.25% in the Subadvisory Fee). The Board concluded that the changes to the Subadviser’s compensation set forth in the Sub-Advisory Agreement Amendment were reasonable and satisfactory in light of the services to be provided. Economies of Scale. The Board considered the Subadvisory fee of 0.625% and concluded that the fee was reasonable and satisfactory in light of the services to be provided and the size of the Fund.The Board also determined that, given the relative size of the Fund, economies of scale were not likely to be present or were not anticipated to be a significant factor at this time. General Conclusion. Based on its consideration of all factors that it deemed material, the Board concluded it would be in the best interest of the Fund and its Members to approve the Sub-Advisory Agreement Amendment. AMENDED AND RESTATED LLC AGREEMENT Background The Amended and Restated Limited Liability Company Agreement (the “Amended and Restated LLC Agreement”) is anticipated to be effective on January 1, 2013, which coincides with the date on which the Fund is anticipated to elect to be treated as a corporation and as a RIC for federal income tax purposes.A form of the Fund’s Amended and Restated LLC Agreement, marked to show the amendments, is attached hereto as Exhibit E. Current Partnership Tax Treatment The Fund is currently classified as a partnership for federal income tax purposes, and it invests largely in other funds that are also classified as partnerships for U.S. federal income tax purposes.As a result of this classification, the Fund is not subject to any federal income tax.Instead, each Member is treated for federal income tax purposes as receiving an allocable share of the Fund’s income and other tax items, regardless of whether or not - 15 - the Fund makes any distributions to the Members.Because the Fund is treated as a partnership for federal income tax purposes, the Fund delivers to its Members information about their allocations of income, gain, loss, deduction and credits for tax purposes on Internal Revenue Service (“IRS”) Schedule K-1 (not Form 1099).In light of the Fund’s investments in numerous Investment Funds that are themselves classified as partnerships for federal income tax purposes, the Fund generally does not receive tax information from such Investment Funds in time for Members to file their returns without requesting an extension of the time to file from the IRS or state taxing agencies.Accordingly, this has the potential to result in the Members needing to obtain extensions of time to file their tax returns. RIC Tax Treatment The Fund’s election to be classified as a corporation and to be treated as a RIC for federal income tax purposes would result in a change in the tax treatment of the Fund and Members, as described below.The Members will receive information about their income and gain with respect to the Fund on Form 1099, which will be sent to the Members, as required, by February 15th of each year. In order to qualify each year as a RIC under the Code and to avoid paying federal income and excise tax on its income, the Fund must satisfy certain requirements relating to sources of its income and diversification of its assets and to distribute substantially all of its net income (including both investment company taxable income and net tax-exempt interest income) and net short-term capital gains (after reduction by net long term capital losses and any available capital loss carryforwards) in accordance with the timing requirements imposed by the Code.If it qualifies for treatment as a RIC and satisfies the above-mentioned distribution requirements, the Fund will not be subject to federal income tax on income paid to its Members in the form of dividends or capital gains distributions. To qualify as a RIC for income tax purposes, the Fund must derive at least 90% of its annual gross income from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stock, securities or foreign currencies, or other income (including, but not limited to, gains from options, futures or forward contracts) derived with respect to its business of investing in stock, securities and currencies, and net income derived from an interest in a qualified publicly traded partnership. The Fund must also distribute to Members at least 90% of its investment company taxable income and 90% of its net tax-exempt interest income for each taxable year.The Fund’s Board has approved an automatic dividend reinvestment plan (“DRP”) under which dividends distributed by the Fund will be reinvested in the Fund.Members will have the ability to opt out of the DRP and thereby receive their distributed dividends in cash, in-kind or partly in cash and partly in-kind, as determined by the Fund. The Fund must also satisfy certain requirements with respect to the diversification of its assets.The Fund must have, at the close of each quarter of its taxable year, at least 50% of the value of its total assets represented by cash items, U.S. government securities, securities of other RICs, and other securities that, in respect of any one issuer, do not represent more than 5% of the value of the assets of the Fund or more than 10% of the voting securities of that issuer. In addition, at those times, not more than 25% of the value of the Fund’s assets may be invested in securities (other than U.S. Government securities or the securities of other RICs) of any one issuer, or of two or more issuers that the Fund controls and which are engaged in the same or similar trades or businesses or related trades or businesses, or of one or more qualified publicly traded partnerships. If the Fund does not qualify as a RIC for any taxable year, the Fund’s taxable income will be subject to corporate income taxes, and all distributions from earnings and profits, including distributions of net capital gain (if any), will be taxable to the Member as ordinary income.Such distributions will be treated as qualified dividend income with respect to Members who are individuals and will be eligible for the dividends received deduction in the case of Members taxed as corporations, provided certain holding period requirements are met. In order to requalify for taxation as a RIC, the Fund may be required to recognize unrealized gains, pay substantial taxes and interest, and make substantial distributions. At least annually, the Fund would distribute any net capital gain (which is the excess of net long-term capital gain over net short-term capital loss) or, alternatively, retain all or a portion of the year’s net capital gain and pay federal income tax on the retained gain. If the Fund were to retain its capital gain, Members of record as of the end of the Fund’s taxable year would include their attributable share of the retained gain in their income for the year as long-term capital gain (regardless of holding period in the shares), and would be entitled to a tax credit or refund - 16 - for the tax paid on their behalf by the Fund. Members of record for the retained capital gain would also be entitled to increase their tax basis in their shares by 65% of the allocated gain.Distributions of the Fund’s net capital gain (“capital gain distributions”), if any, will be taxable to Members as long-term capital gain, regardless of their holding period in the shares. Distributions of the Fund’s net realized short-term gains would be taxable as ordinary income.As described above, distributions to a Member will be reinvested in the Fund under the DRP unless the Member opts out of the DRP. If, for any calendar year, the Fund’s total distributions exceed the Fund’s current and accumulated earnings and profits, the excess will be treated as a tax-free return of capital to each Member up to the amount of the Member’s basis in his or her shares and thereafter as gain from the sale of shares (assuming the shares are held as a capital asset). The amount treated as a tax-free return of capital will reduce the Member’s adjusted basis in his or her shares, thereby increasing his or her potential gain or reducing his or her potential loss on the subsequent sale or other disposition of his or her shares. With respect to a tax-exempt organization investing in the Fund, if the Fund qualifies as a RIC, dividends and other distributions paid by the Fund will not constitute UBTI, provided such tax-exempt organization has not borrowed money in connection with its investment in the Fund. The Fund may invest, among other things, in the stock of PFICs.A PFIC is any foreign corporation (with certain exceptions) that, in general, meets either of the following tests: (1)at least 75% of its gross income is passive or (2)an average of at least 50% of its assets produce, or are held for the production of, passive income. If the Fund does not make a QEF election or mark-to-market election as described below, the Fund will be subject to federal income tax on a portion of any “excess distribution” received on the stock of a PFIC or of any gain from disposition of that stock (collectively “PFIC Income”), plus interest thereon, even if the Fund distributes the PFIC Income as a taxable dividend to its Members. The balance of the PFIC Income will be included in the Fund’s investment company taxable income and, accordingly, will not be taxable to it to the extent it distributes that income to its Members. If the Fund invests in a PFIC and elects to treat the PFIC as a “qualified electing fund” (“QEF”), then in lieu of the foregoing tax and interest on excess distributions, the Fund will be required to include in income each year its pro rata share of the QEF’s annual ordinary earnings and net capital gain which it may have to distribute to satisfy the RIC distribution requirement and avoid imposition of the excise tax even if the QEF does not distribute those earnings and gain to the Fund. In most instances it will be very difficult, if not impossible, to make this election because of the level of information needed from a PFIC in order to make the election. The Fund may, and generally intends to, elect to “mark-to-market” its stock in any PFIC. “Marking-to-market,” in this context, means including in ordinary income each taxable year the excess, if any, of the fair market value of a PFIC’s stock over the Fund’s adjusted basis therein as of the end of that year. Pursuant to the election, the Fund also would be allowed to deduct (as an ordinary, not capital, loss) the excess, if any, of its adjusted basis in PFIC stock over the fair market value thereof as of the taxable year-end, but only to the extent of any net mark-to-market gains (reduced by any prior deductions) with respect to that stock included by the Fund for prior taxable years under the election. The Fund’s adjusted basis in each PFIC’s stock with respect to which it has made this election will be adjusted to reflect the amounts of income included and deductions taken thereunder. The reduced rates for “qualified dividend income” are not applicable to: (i)dividends paid by a foreign corporation that is a PFIC; (ii)income inclusions from a QEF election with respect to a PFIC; and (iii)ordinary income from a “mark-to-market” election with respect to a PFIC. The Fund may also invest in other investment funds treated as partnerships for U.S. federal income tax purposes.In such cases, the Fund will be treated as receiving its proportionate share of each item of gross income earned by the partnership and must look through to the character of such items of gross income earned by the partnership in applying the RIC qualifying income test.Income derived by the Fund from an investment in a partnership is treated as qualifying income for RIC purposes only to the extent such income is attributable to items of partnership income that would be qualifying income if received directly by the Fund.Although some hedge fund strategies (e.g., long-short equity funds) generate income that would be qualifying income for RIC purposes, other strategies (e.g., commodity funds, energy funds and real estate funds) produce income that would not be good income for RIC purposes.Similarly, the Fund would look through the partnership to the partnership’s underlying - 17 - assets for purposes of analyzing the Fund’s asset diversification.The Fund will closely monitor its investments in funds that are treated as partnerships in order to assure the Fund’s compliance with Subchapter M requirements. Selling Members will generally recognize gain or loss in an amount equal to the difference between the amount realized on the sale and the Member’s adjusted tax basis in the shares sold. If the shares are held as a capital asset, the gain or loss will be a capital gain or loss. The maximum tax rate applicable to net capital gains recognized by individuals and other non-corporate taxpayers is (i) the same as the maximum ordinary income tax rate for gains recognized on the sale of capital assets held for one year or less (in 2012, 35%), or (ii) through 2012, 15% for gains recognized on the sale of capital assets held for more than one year (as well as any capital gain distributions) (0% for individuals in the 10% or 15% tax brackets). Any loss on a disposition of shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain distributions received with respect to those shares. For purposes of determining whether shares have been held for six months or less, the holding period is suspended for any periods during which the Member’s risk of loss is diminished as a result of holding one or more other positions in substantially similar or related property, or through certain options or short sales. Any loss realized on a sale or exchange of shares will be disallowed to the extent those shares are replaced by other shares within a period of 61 days beginning 30 days before and ending 30 days after the date of disposition of the shares (whether through the reinvestment of distributions or otherwise). In that event, the basis of the replacement shares will be adjusted to reflect the disallowed loss. The foregoing briefly summarizes some of the important federal income tax consequences to Members of the Fund if the Fund elects to be and qualifies as a RIC.This summary reflects the federal tax law as of the date of this Information Statement, and does not address special tax rules applicable to certain types of investors, such as corporate and foreign investors.Unless otherwise noted, this discussion assumes that an investor is a United States person and holds shares as a capital asset.This discussion is based upon current provisions of the Code, the regulations promulgated thereunder, and judicial and administrative ruling authorities, all of which are subject to change or differing interpretations by the courts or the IRS retroactively or prospectively. Investors should consult their tax advisors regarding other federal, state or local tax considerations that may be applicable in their particular circumstances, as well as any proposed tax law changes. The key differences between the existing LLC Agreement of the Fund and the Amended and Restated LLC Agreement are summarized in the chart below. EXISTING LLC AGREEMENT AMENDED AND RESTATED LLC AGREEMENT The fiscal year and tax year of the Fund end on March 31 and December 31, respectively. The fiscal and tax year both end on March 31. Provisions related to maintaining the Fund’s classification as a partnership for federal income tax purposes. Eliminated. Provisions relating to Capital Contributions; maintenance of Capital Accounts; Allocation of Profits and Losses; Tax Allocations; Distributions; and Withholding Taxes. Eliminated and replaced with new provisions related to the issuance of shares. Provisions relating to allocation of Performance Allocation and Special Member Account. Eliminated. None Provisions related to distributions to Members and a dividend reinvestment plan added. Provisions related to the Tax Matters Partner and certain partnership tax elections. Eliminated. - 18 - FEE STRUCTURE CONSEQUENCES OF THE AMENDMENTS The following table compares fees and expenses paid by Members of the Fund and illustrates how those fees and expenses would be applied following the effectiveness of the Amendments. Member Transaction Expenses Class A Interests Before Amendments Class I Interests Before Amendments Class A Shares After Amendments Class I Interests After Amendments Placement Fee (as a percentage of the capital contribution) Up to 2% None Up to 2% None Early withdrawal fee (as a percentage of repurchase proceeds) Up to 2% Up to 2% Up to 2% Up to 2% Annual Expenses(1) Management Fees 1.00% 1.00% 1.25% 1.25% Distribution and Service (Rule 12b-1) Fee 0.75% 0% 0.75% 0% Performance Allocation (held in Special Member Account) 10 % of net profits 10 % of net profits None None Other Expenses 1.28% 1.28% 1.28% 1.28% Acquired Fund (Investment Fund) Fees and Expenses 3.22% 3.22% 3.22% 3.22% Total Annual Expenses 6.25% 5.50% 6.50% 5.75% Expense Reimbursement (2) 0.28% 0.28% 0.53% 0.53% Total Annual Expenses After Expense Reimbursement (2) 5.97% 5.22% 5.97% 5.22% (1) Estimated as of June 30, 2012.The calculation of Annual Expenses for Class A Shares and Class I Shares After Amendments assumes that Acquired Fund Fees and Expenses remain unchanged following the approval of the Amendments. (2) The Fund’s existing Expense Limitation Agreement expires on December 31, 2012.The Adviser intends to propose to the Board a new Expense Limitation Agreement that would increase the current expense cap by 0.25%to account for the corresponding 0.25% increase in the Management Fee.If the Board were to approve the increased expense cap, the Total Annual Expenses After Expense Reimbursement would be 6.22% and 5.47% for Class A and Class I Shares After Amendments, respectively, and the ExpenseReimbursement for each Class After Amendments would be 0.28%.However, there can be no guarantee that the Board will accept such a proposal or that an Expense Limitation Agreement will be renewed in any form beyond its expiration date. Example The Example assumes (i) a $1,000 investment in the Fund for the time periods indicated, (ii) a 5% return each year and (iii) assumes the Fund’s operating expenses remain the same. Although actual costs may be higher or lower, based on these assumptions, a Member would pay the following expenses if the Member subsequently tendered for repurchase its Interests/Shares in full at the end of those periods: - 19 - Cumulative Expenses Paid for the Period of: A Member would pay the following expenses on a $1,000 investment, assuming a 5% annual return throughout the periods 1 Year 3 Years 5 Years 10 Years Class A Interests Before Amendments Class A Shares After Amendments Class I Interests Before Amendments Class I Shares After Amendments The Examples include the Performance Allocation.A greater rate of return than that used in the Examples would increase the amount of certain fees and expenses paid by the Fund, including the Performance Allocation. The Examples are based on the Fund’s estimated total annual expenses.The purpose of the Examples is to assist a Member of the Fund in understanding the various costs and expenses that a Member of the Fund will bear directly or indirectly following the Amendments.The Examples are based on the fees and expenses set forth above including the Acquired Fund Fees and Expenses and, with respect to Class A Interests, the Class A Interest Placement Fee and the Investor Distribution and Servicing Fee, and should not be considered a representation of future expenses.Actual expenses may be higher or lower than those shown.The rate of return of the Fund may be greater or less than the hypothetical 5.00% return used in the Examples. By Order of the Board of Managers Name: Adam Taback Title: President Dated: [], 2012 - 20 - EXHIBIT A ASGI AURORA OPPORTUNITIES FUND, LLC AMENDMENT NO. 1 TO ADVISORY AGREEMENT This amendment dated as of the [ ] day of [], 2012 (herein called “this Amendment”) to the Advisory Agreement dated December 10, 2010 (the “Advisory Agreement”) between ASGI Aurora Opportunities Fund, LLC, a Delaware limited liability company (the “Fund”), and Alternative Strategies Group, Inc., a North Carolina corporation (the “Adviser”), is hereby made and executed by the undersigned.Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Advisory Agreement. WHEREAS, the parties have agreed to amend the Advisory Agreement as set forth herein. NOW THEREFORE, in consideration of the foregoing and other good and valuable consideration (the receipt and sufficiency of which are hereby irrevocably acknowledged), the parties hereby agree as follows: 1.The fee payable to the Adviser by the Fund listed in Appendix A of the Advisory Agreement is hereby amended by deleting “1.00%” and replacing it with “1.25%”. 2.The effective date of this Amendment shall be the later of (i) January 1, 2013 or (ii) the date as of which the Fund elects to be treated as a corporation for federal income tax purposes. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. ASGI AURORA OPPORTUNITIES FUND, LLC By: Name: Title: ALTERNATIVE STRATEGIES GROUP, INC. By: Name: Title: EXHIBIT B ASGI AURORA OPPORTUNITIES FUND FORM OF REVISED ADVISORY AGREEMENT SHOWING EFFECTS OF AMENDMENT NO. 1 TO ADVISORY AGREEMENT Advisory Agreement dated December 10, 2010, betweeneffective as of the later of (i) January 1, 2013 or (ii) the date as of which ASGI Aurora Opportunities Fund, a Delaware limited liability company (the “Fund”), elects to be treated as a corporation for federal income tax purposes, between the Fund and Alternative Strategies Group, Inc., a North Carolina corporation (the “Adviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1.APPOINTMENT OF ADVISER The Fund hereby appoints the Adviser, subject to the supervision of the Board of Managers of the Fund (the “Board”) and the terms of this Agreement, as the investment adviser for the Fund. The Adviser accepts such appointment and agrees to render the services and to assume the obligations set forth in this Agreement commencing on its effective date. The Adviser will be an independent contractor and will have no authority to act for or represent the Fund in any way or otherwise be deemed an agent unless expressly authorized in this Agreement or another writing by the Fund and the Adviser. 2.DUTIES OF THE ADVISER a. Subject to the general supervision of the Board and the terms of this Agreement, the Adviser will at its own expense, except as noted below, select and contract with one or more investment subadvisers (“Subadvisers”) to manage the investments and determine the composition of the assets of the Fund; provided, that any contract with a Subadviser (a “Subadvisory Agreement”) shall be in compliance with and approved as required by the Investment Company Act of 1940, as amended (the “1940 Act”), except for such exemptions therefrom as may be granted to the Fund or the Adviser. Subject always to the direction and control of Board, the Adviser will monitor the Subadviser’s management of the Fund’s investment operations in accordance with the investment objectives and related investment policies, as set forth in the Fund’s registration statement with the Securities and Exchange Commission, and review and report to the Board on the performance of such Subadviser. b. The Adviser shall furnish to the Fund the following: i. Office and Other Facilities. — The Adviser shall furnish to the Fund office space in the offices of the Adviser or in such other place as may be agreed upon by the parties hereto from time to time, and all necessary office facilities and equipment; ii. Board Members and Officers. — The Adviser agrees to permit individuals who are directors, officers or employees of the Adviser to serve (if duly elected or appointed) as members of the Board or President of the Fund, or in any other officer position with respect to the Fund, without remuneration from or other cost to the Fund. officer position with respect to the Fund, without remuneration from or other cost to the Fund. iii. Investment Personnel. — The Adviser shall furnish to the Fund any personnel necessary for the oversight and/or conduct of the investment operations of the Fund. For the elimination of doubt, however, the Adviser shall not be obligated to furnish to the Fund pursuant to this Agreement personnel for the performance of functions: (a) related to and to be performed under any other separate contract from time-to-time in effect between the Fund and the Adviser or another party for legal, accounting, administrative and any other non-investment related services; (b) related to and to be performed under the Fund contract for custodial, bookkeeping, transfer and dividend disbursing agency services by the bank or other financial institution selected to perform such services; or (c) related to the investment subadvisory services to be provided by any Subadviser pursuant to a Subadvisory Agreement. iv. Reports to Fund. — The Adviser shall furnish to, or place at the disposal of, the Fund such information, reports, valuations, analyses and opinions as the Fund may, at any time or from time to time, reasonably request or as the Adviser may deem helpful to the Fund, provided that the expenses associated with any such materials furnished by the Adviser at the request of the Fund shall be borne by the Fund. c. In addition to negotiating and contracting with one or more Subadvisers as set forth in section (2)(a) of this Agreement and providing facilities, personnel and services as set forth in section (2)(b), the Adviser will pay the compensation of the President and members of the Board who are also directors, officers or employees of the Adviser or its affiliates. d. The Adviser will vote all proxies received in connection with securities held by the Fund or will delegate such authority to a Subadviser. e. The Adviser may elect to manage the investments and determine the composition of the assets of the Fund, subject to the approval of the Board. In the event of such election, the Adviser, subject always to the direction and control of the Board, will manage the investments and determine the composition of the assets of the Fund in accordance with the Fund’s registration statement, as amended. In fulfilling its obligations to manage the investments and reinvestments of the assets of the Fund, the Adviser: i. will obtain and evaluate pertinent economic, statistical, financial and other information affecting the economy generally and individual investment funds, companies or industries the securities of which are included in the Fund or are under consideration for inclusion in the Fund; ii. will formulate and implement a continuous investment program for the Fund consistent with the investment objectives and related investment policies for theFund as described in the Fund’s registration statement, as amended; - 2 - iii. will take whatever steps are necessary to implement this investment program by the purchase and sale of securities including the completion of subscription documents and the placing of orders for such purchases and sales; iv. will regularly report to the Board with respect to the implementation of this investment program; v. will provide assistance to the Fund’s custodian regarding the fair value of securities held by the Fund for which market quotations are not readily available; vi. will furnish, at its expense: (i) all necessary investment and management facilities, including salaries of personnel required for it to execute its duties faithfully; and (ii) administrative facilities, including bookkeeping, clerical personnel and equipment necessary for the efficient conduct of the investment affairs of the Fund (excluding any such services that are the subject of a separate agreement as may from time to time be in effect between the Fund and the Adviser or another party); vii. will select brokers and dealers to effect all applicable transactions subject to the following conditions: the Adviser will place all necessary orders with brokers, dealers, or issuers, and will negotiate brokerage commissions if applicable; the Adviser is directed at all times to seek to execute brokerage transactions for the Fund in accordance with such policies or practices as may be established by the Board and described in the Fund’s registration statement as amended; the Adviser may pay a broker-dealer which provides research and brokerage services a higher spread or commission for a particular transaction than otherwise might have been charged by another broker-dealer, if the Adviser determines that the higher spread or commission is reasonable in relation to the value of the brokerage and research services that such broker-dealer provides, viewed in terms of either the particular transaction or the Adviser’s overall responsibilities with respect to accounts managed by the Adviser; and the Adviser may use for the benefit of its other clients, or make available to companies affiliated with the Adviser for the benefit of such companies or their clients, any such brokerage and research services that the Adviser obtains from brokers or dealers; viii. to the extent permitted by applicable laws and regulations, may, but shall be under no obligation to, on occasions when the Adviser deems the purchase or sale of a security to be in the best interest of the Fund as well as other clients of the Adviser, aggregate the securities to be purchased or sold to attempt to obtain a more favorable price or lower brokerage commissions and efficient execution. In such event, allocation of the securities so purchased or sold, as well as the expenses incurred in the transaction, will be made by the Adviser in the manner the Adviser considers to be the most equitable and consistent with its fiduciary obligations to the Fund and to its other clients; and ix. will maintain all accounts, books and records with respect to the Fund as are required of an investment adviser of a registered investment company pursuant to - 3 - the 1940 Act and the Investment Advisers Act of 1940, as amended (the “Advisers Act”) and the rules thereunder. 3.EXPENSES ASSUMED BY THE FUND The Fund will pay all expenses of its organization, operations and business not specifically assumed or agreed to be paid by the Adviser, as provided in this Agreement, or by a Subadviser, as provided in a Subadvisory Agreement. Without limiting the generality of the foregoing, in addition to certain expenses described in section 2 above, the Fund shall pay or arrange for the payment of the following: a. Edgarization, Printing and Mailing. — Costs of edgarization, printing and mailing (i) all registration statements (including all amendments thereto) and prospectuses/statements of additional information (including all supplements thereto), all annual, semiannual and periodic reports to investors in the Fund, regulatory authorities or others, (ii) all notices and proxy solicitation materials furnished to investors in the Fund or regulatory authorities and (iii) all tax returns; b. Compensation of Officers and Board members. — Compensation of the officers and members of the Board (other than persons serving as President or member of the Board, or as any other officer of the Fund, who are also directors, officers or employees of the Adviser or its affiliates); c. Registration and Filing Fees. — Registration, filing, blue-sky and other fees in connection with requirements of regulatory authorities, including, without limitation, all fees and expenses of registering and maintaining the registration of the Fund under the 1940 Act; d. Custodial Services. — The charges and expenses of the custodian appointed by the Fund for custodial services; e. Accounting Fees. — The charges and expenses of the independent accountants retained by the Fund; f. Legal, Accounting and Administrative Services. — The charges and expenses of the Adviser or any other party pursuant to any separate contract with the Fund from time to time in effect with respect to the provision of legal services (including registering and qualifying the Fund’s shares with regulatory authorities), as well as accounting, administrative and any other non-investment related services. g. Transfer, Bookkeeping and Dividend Disbursing Agents. — The charges and expenses of any transfer, bookkeeping and dividend disbursing agents appointed by the Fund; h. Commissions and Placement Fees. — Broker’s commissions, placement fees and issue and transfer taxes chargeable to the Fund in connection with securities transactions to which the Fund is a party; - 4 - i. Research. — Expenses related to third-party research and ongoing due diligence of pooled investment vehicles in which the Fund invests, and the managers of such pooled investment vehicles; j. Taxes. — Taxes and corporate fees payable by the Fund to federal, state or other governmental agencies and the expenses incurred in the preparation of all tax returns; k. Stock Certificates. — The cost of stock certificates, if any, representing shares of the Fund; l. Membership Dues. — Association membership dues, as explicitly approved by the Board; m. Insurance Premiums. — Insurance premiums for fidelity, errors and omissions, directors and officers and other coverage; n. Investors and Board Meetings. — Expenses of investors and Board meetings; o. Pricing. — Pricing of the Fund and interests, including the cost of any equipment or services used for obtaining price quotations and valuing Fund portfolio investments; p. Interest. — Interest on borrowings; q. Communication Equipment. — All charges for equipment or services used for communication between the Adviser or the Fund and the custodian, transfer agent or any other agent selected by the Fund; and r. Nonrecurring and Extraordinary Expense. — Such nonrecurring expenses as may arise, including the costs of actions, suits, or proceedings to which the Fund is, or is threatened to be made, a party and the expenses the Fund may incur as a result of its legal obligation to provide indemnification to its Board, officers, agents and investors. 4.COMPENSATION OF ADVISER The Adviser shall be entitled to a fee with respect to the Fund, accrued and paid monthly, at such annual percentage rates, as specified in Appendix A to this Agreement, of the net asset value of the Fund as determined as of the last business day of each month. 5.NON-EXCLUSIVITY The services of the Adviser to the Fund are not to be deemed to be exclusive, and the Adviser shall be free to render investment advisory or other services to others (including other investment companies) and to engage in other activities. It is understood and agreed that the directors, officers and employees of the Adviser are not prohibited from engaging in any other business activity or from rendering services to any other person, or from serving as partners, officers, directors, trustees or employees of any other firm or corporation, including other investment companies. - 5 - 6.SUPPLEMENTAL ARRANGEMENTS The Adviser may enter into arrangements with other persons affiliated with the Adviser to better enable it to fulfill its obligations under this Agreement for the provision of certain personnel and facilities to the Adviser. 7.CONFLICTS OF INTEREST It is understood that the members of the Board, officers and agents of and investors in the Fund are or may be interested in the Adviser as directors, officers, stockholders, or otherwise; that directors, officers, agents and stockholders of the Adviser are or may be interested in the Fund as Board members, officers, investors or otherwise; that the Adviser may be interested in the Fund; and that the existence of any such dual interest shall not affect the validity hereof or of any transactions hereunder except as otherwise provided in the Fund’s Limited Liability Company Agreement or the organizational documents of the Adviser or by specific provision of applicable law. 8.REGULATION The Adviser shall submit to all regulatory and administrative bodies having jurisdiction over the services provided pursuant to this Agreement and shall provide any information, reports or other material which any such body by reason of this Agreement may request or require pursuant to applicable laws and regulations. 9.DURATION AND TERMINATION OF AGREEMENT This Agreement shall become effective on the later of (i) its execution and (ii) the date of the meeting of the investors in the Fund, at which meeting this Agreement is approved by the vote of a “majority of the outstanding voting securities” (as defined in the 1940 Act) of the Fund. The Agreement will continue in effect for a period more than two years from the date of its execution only so long as such continuance is specifically approved at least annually either by the Board of the Fund or by the vote of a majority of the outstanding voting securities of the Fund provided that in either event such continuance shall also be approved by the vote of a majority of the members of the Board who are not “interested persons” (as defined in the 1940 Act) of any party to this Agreement cast in person at a meeting called for the purpose of voting on such approval. Following the effectiveness of the Agreement, if the Agreement terminates because the investors in the Fund fail to provide any requisite approval under the 1940 Act for the continued effectiveness of the Agreement, the Adviser will continue to act as investment adviser with respect to the Fund pending the required approval of the Agreement or its continuance or of a new contract with the Adviser or a different adviser or other definitive action; provided, that the compensation received by the Adviser in respect of the Fund during such period will be no more than its actual costs incurred in furnishing investment advisory and management services to the Fund or the amount it would have received under the Agreement in respect of the Fund, whichever is less; provided further, for the elimination of doubt, the failure of investors in the Fund to approve a proposed amendment to the Agreement is not a termination of the Agreement - 6 - with respect to the Fund and, in such event, the Agreement shall continue with respect to the Fund as previously in force and effect. This Agreement may be terminated at any time, without the payment of any penalty, by the Board or by the vote of a majority of the outstanding voting securities of the Fund on sixty days’ written notice to the Adviser, or by the Adviser on sixty days’ written notice to the Fund. This Agreement will automatically terminate, without payment of any penalty, in the event of its “assignment” (as defined in the 1940 Act). 10.PROVISION OF CERTAIN INFORMATION BY ADVISER The Adviser will promptly notify the Fund in writing of the occurrence of any of the following: a. the Adviser fails to be registered as an investment adviser under the Advisers Act or under the laws of any jurisdiction in which the Adviser is required to be registered as an investment adviser in order to perform its obligations under this Agreement; b. the Adviser is served or otherwise receives notice of any action, suit, proceeding, inquiry or investigation, at law or in equity, before or by any court, public board or body, involving the affairs of the Fund; and c. the chief executive officer or parent company of the Adviser or the portfolio manager of the Fund changes. 11.AMENDMENTS TO THE AGREEMENT This Agreement may be amended by the parties only if such amendment is specifically approved by the vote of a majority of the outstanding voting securities of the Fund and by the vote of a majority of the Board members who are not interested persons of any party to this Agreement cast in person at a meeting called for the purpose of voting on such approval. 12.ENTIRE AGREEMENT This Agreement contains the entire understanding and agreement of the parties. 13.HEADINGS The headings in the sections of this Agreement are inserted for convenience of reference only and shall not constitute a part hereof. 14.NOTICES All notices required to be given pursuant to this Agreement shall he delivered or mailed to the last known business address of the Fund or Adviser in person or by registered mail or a private mail or delivery service providing the sender with notice of receipt. Notice shall be deemed given on the date delivered or mailed in accordance with this section. - 7 - 15.SEVERABILITY Should any portion of this Agreement for any reason be held to be void in law or in equity, the Agreement shall be construed, insofar as is possible, as if such portion had never been contained herein. 16.GOVERNING LAW To the extent that state law is not preempted by the provisions of any law of the United States of America, all matters arising under or related to this Agreement shall be governed by, construed, interpreted and enforced in accordance with the internal laws of the State of Delaware. 17.NAME OF THE FUND The Fund may use the name “Alternative Strategies Group, Inc.,” “ASGI” or any name or names derived from or similar to such names only for so long as this Agreement remains in effect. At such time as this Agreement shall no longer be in effect, the Fund will (to the extent it lawfully can) cease to use such a name or any other name indicating that the Fund is advised by or otherwise connected with the Adviser. The Fund acknowledges that it has adopted the name ASGI Aurora Opportunities Fund through permission of the Adviser, and agrees that the Adviser reserves to itself and any successor to its business the right to grant the non-exclusive right to use the name “Alternative Strategies Group” or any similar name or names to any other corporation or entity, including but not limited to any investment company of which the Advisor or any subsidiary or affiliate thereof shall be the investment adviser. 18.LIMITATION OF LIABILITY UNDER THE LIMITED LIABILITY COMPANY AGREEMENT The Limited Liability Company Agreement establishing the Fund, dated November 19, 2010, provides that no Board member, investor, officer, employee or agent of the Fund shall be subject to any personal liability in connection with Fund property or the affairs of the Fund and that all persons shall look solely to Fund property for satisfaction of claims of any nature arising in connection with the affairs of the Fund. 19.LIABILITY OF THE ADVISER In the absence of (a) willful misfeasance, bad faith or gross negligence on the part of the Adviser in performance of its obligations and duties hereunder, (b) reckless disregard by the Adviser of its obligations and duties hereunder, or (c) a loss resulting from a breach of fiduciary duty with respect to the receipt of compensation for services (in which case any award of damages shall be limited to the period and the amount set forth in Section 36(b)(3) of the 1940 Act), the Adviser shall not be subject to any liability whatsoever to the Fund, or to any investor for any error of judgment, mistake of law or any other act or omission in the course of, or connected with, rendering services hereunder including, without limitation, for any losses that may be sustained in connection with the purchase, holding, redemption or sale of any security on behalf of the Fund. - 8 - 20.INDEMNIFICATION a. To the fullest extent permitted by applicable law, the Fund shall indemnify the Adviser, its affiliates and the officers, directors, employees and agents of the Adviser and its affiliates (each an “indemnitee”) against any and all losses, claims, damages, liabilities or expenses (including reasonable counsel fees and expenses) resulting from any claim, demand, action or suit relating to the Fund and not resulting from the willful misfeasance, bad faith, gross negligence, or reckless disregard of the indemnitee in the performance of the obligations and duties of the indemnitee’s office. The federal and state securities laws impose liabilities under certain circumstances on persons who act in good faith, and therefore nothing in this Agreement will waive or limit any rights that the Fund may have under those laws. An indemnitee will not confess any claim or settle or make any compromise in any instance in which the Fund will be asked to provide indemnification, except with the Fund’s prior written consent. b. Any indemnification or advancement of expenses made in accordance with this section shall not prevent the recovery from any indemnitee of any amount if the indemnitee subsequently is determined in a final judicial decision on the merits in any action, suit, investigation or proceeding involving the liability or expense that gave rise to the indemnification to be liable to the Fund or its investors by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of the indemnitee’s office. c. The rights of indemnification provided in this section shall not be exclusive of or affect any other rights to which any person may be entitled by contract or otherwise under law. Nothing contained in this section shall affect the power of the Fund to purchase and maintain liability insurance on behalf of the Adviser or any indemnitee. (THE REMAINDER OF THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK) - 9 - IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed under seal by their duly authorized officers as of the date first mentioned above. ASGI AURORA OPPORTUNITIES FUND By: Name: Title: ALTERNATIVE STRATEGIES GROUP, INC. By: Name: Title: - 10 - APPENDIX A FEES The fees payable to the Adviser by the Fund shall be as follows: A monthly fee equal to one-twelfth of 1.001.25% of the aggregate net asset value of outstanding interests of the Fund determined as of the last calendar day of that month (before any repurchases of interests). - 11 - EXHIBIT C ASGI AURORA OPPORTUNITIES FUND, LLC AMENDMENT NO. 1 TO SUB-ADVISORY AGREEMENT This amendment dated as of the [ ] day of [], 2012 (herein called “this Amendment”)to the Sub-Advisory Agreement dated December 21, 2010 (the “Sub-Advisory Agreement”) between ASGI Aurora Opportunities Fund, LLC, a Delaware limited liability company (the “Fund”), Alternative Strategies Group, Inc., a North Carolina corporation (the “Adviser”), and Aurora Investment Management L.L.C., a Delaware limited liability company (the “Sub-adviser”), is hereby made and executed by the undersigned.Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Sub-Advisory Agreement. WHEREAS, the parties have agreed to amend the Sub-Advisory Agreement as set forth herein. NOW THEREFORE, in consideration of the foregoing and other good and valuable consideration (the receipt and sufficiency of which are hereby irrevocably acknowledged), the parties hereby agree as follows: 1.Section 3 of the Sub-Advisory Agreement is hereby amended by deleting it in its entirety and replacing it with the following: 3. Compensation of the Sub-adviser. a.In full consideration of the services rendered pursuant to this Agreement, the Adviser will pay the Sub-adviser, from the fees received by the Adviser from the Fund in respect of the period in question and attributable to assets of the Fund for which the Sub-adviser is providing services hereunder, a fee at the annual rate of 0.625% of the Fund’s net asset value, calculated on the same basis as the management fee received by the Adviser from the Fund.Such fee shall be paid to the Sub-adviser within 30 days of receipt by the Adviser of its management fee from the Fund.If the Sub-adviser shall serve for less than the whole of any calendar month, the foregoing compensation shall be prorated. b.To the extent the Adviser serves as the investment adviser to any other registered investment companythat employs a hedge fund of funds strategy (“Other Investment Company”): (1) the Adviser shall notify the Sub-adviser of the management fee that it will receive from such Other Investment Company; and (2) if the Other Investment Company (i)is subject to a management fee structure that is identical to or higher than the fee structure applicable to the Fund, and (ii) with respect to which the Adviser (and/or its affiliates) receiveadvisory fees that, after deducting any fees paid to a sub-adviser of such Other Investment Company, are lower than an annual rate of 0.625% of such Other Investment Company’s net asset value, the Adviser shall increase the Sub-adviser’s compensation pursuant to this Agreement by an amount equal to the difference between (a) the annual fee rate the Adviser (and/or its affiliates) receives from the Fund after deduction of the Sub-adviser’s fee and (b) the annual fee rate the Adviser (and/or its affiliates) receives from the Other Investment Company after deducting the applicable sub-adviser’s fee.Notwithstanding the foregoing, in no event shall the Adviser pay to the Sub-adviser a management fee in excess of an annual rate of 0.75% of the Fund’s net asset value under this Section 3(b), calculated on the same basis as the management fee received by the Adviser from the Fund.In no circumstances shall this provision serve to increase the management fee paid by the Fund to the Adviser. 2.The effective date of this Amendment shall be the later of (i) January 1, 2013 or (ii) the date as of which the Fund elects to be treated as a corporation for federal income tax purposes. IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date first written above. ASGI AURORA OPPORTUNITIES FUND, LLC By: Name: Title: ALTERNATIVE STRATEGIES GROUP, INC. By: Name: Title: AURORA INVESTMENT MANAGEMENT L.L.C. By: Name: Title: EXHIBIT D FORM OF REVISED SUB-ADVISORY AGREEMENT SHOWING EFFECTS OF AMENDMENT NO. 1 TO SUB-ADVISORY AGREEMENT SUB-ADVISORY AGREEMENT (this “Agreement”) made as of the 21st day of December, 2010effective as of the later of (i) January 1, 2013 or (ii) the date as of which ASGI Aurora Opportunities Fund, LLC, a Delaware limited liability company (the “Fund”), elects to be treated as a corporation for federal income tax purposes, by and among Alternative Strategies Group, Inc. (the “Adviser”), ASGI Aurora Opportunities Fund, LLC (the “Fund”), a Delaware limited liability companythe Fund, and Aurora Investment Management L.L.C. (the “Sub-adviser”). WHEREAS, the Adviser serves as investment adviser to the Fund, which intends to register as a closed-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Adviser desires to avail itself of the services, sources of information, advice and assistance of an investment sub-adviser to assist the Adviser in providing investment advisory services to the Fund; and WHEREAS, the Sub-adviser is registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), is engaged in the business of rendering investment advisory services to clients and desires to provide such services to the Adviser and the Fund; NOW, THEREFORE, in consideration of the terms and conditions hereinafter set forth, it is agreed as follows: 1. Employment of the Sub-adviser. The Adviser hereby employs the Sub-adviser to provide advice with respect to the investment and reinvestment of the Fund’s portfolio assets, subject to the control and direction of the Fund’s Board of Managers (the “Board”), for the period, as such period may be renewed, and on the terms hereinafter set forth. The Sub-adviser hereby accepts such employment and agrees during such period, subject to the oversight of the Board and the Adviser, to render the services and to assume the obligations herein set forth for the compensation herein provided.In such respect, and only for this limited purpose, the Sub-adviser shall act as the Adviser’s and the Fund’s agent and attorney-in-fact. The Sub-adviser shall for all purposes herein be deemed to be an independent contractor and shall, except as expressly provided or authorized (whether herein or otherwise), have no authority or obligation to act for or represent the Adviser or the Fund in any way. 2. Authority of, Obligations of and Services to be Provided by the Sub-adviser. The Sub-adviser is hereby granted the following authority and undertakes to provide the following services and to assume the following obligations: a.The Sub-adviser shall formulate and implement a continuous investment program for the portfolio assets of the Fund, including determining what portion of such assets will be invested or held uninvested in cash, subject to and in accordance with (i) the investment objective and policies of the Fund set forth in the Fund’s limited liability company agreement, as amended, By-Laws and registration statement (“Registration Statement”) as from time to time in effect and provided to the Sub-adviser in writing (collectively, the “Governing Documents”);(ii) the requirements applicable to registered investment companies under applicable laws, including without limitation the 1940 Act and the rules and regulations thereunder, to the extent such applicable laws relate to the Sub-adviser’s services under this Agreement; and (iii) any written instructions which the Adviser, to the extent set forth in Section 2(c)(ii) hereof, or the Board may issue from time to time.The Sub-adviser also agrees to conduct its activities hereunder in accordance with any applicable procedures or policies adopted by the Board as from time to time in effect and communicated to the Sub-adviser in writing (the “Procedures”).The Adviser has provided to the Sub-adviser copies of all current Governing Documents and current Procedures and shall provide to the Sub-adviser any amendments or supplements thereto.The Adviser will provide reasonable advance notice to the Sub-adviser of any changes to the Governing Documents or the Procedures and provide a reasonable time period for the Sub-adviser to comply with any such changes to the Governing Documents or Procedures.The Adviser shall provide the Sub-adviser with a list of all broker-dealer affiliates of the Adviser, and shall promptly notify the Sub-adviser of any additions, deletions or modifications thereto.The Adviser shall timely furnish the Sub-adviser with such additional information as may be reasonably necessary for or reasonably requested by the Sub-adviser to perform its responsibilities pursuant to this Agreement. The Sub-adviser shall render such reports to the Board and the Adviser as they may reasonably request concerning the investment activities of the Fund, including, without limitation, reporting all information necessary for the Adviser and the Fund to comply with the Fund’s proxy voting disclosure regulatory requirements.TheSub-adviser, and not the Adviser, shall vote proxies and make other voting and consent determinations with respect to the Fund’s investments in collective investment vehicles and other issuers. b. The Sub-adviser shall take whatever steps necessary to implement the Sub-adviser’s investment program, including (i) researching, identifying, monitoring and evaluating potential collective investment vehicles and other investments and transactions (collectively, “Potential Investments”) to utilize in the management of the Fund’s assets; (ii) providing recommendations to the Fund regarding the fair value of the Fund’s collective investment vehicle investments to the extent requested by the Fund or Adviser or where the vehicle fails to produce to the Fund an official value (e.g., the underlyingvehicle suspends its net asset value determination or redemptions) or where the Sub-adviser determines, in its sole discretion, that there is reason to question the reliability of the valuation provided by the vehicle; (iii) monitoring, evaluating and meeting with investment managers that manage any of the collective investment vehicles or other investments in which the Fund is invested; (iv) assessing the performance of the Fund’s investments; (v) negotiating a line of credit on behalf of the Fund with such lenders and on such terms as may be agreed to by the Adviser; and (vi) to the extent feasible and appropriate, negotiating side letters and assisting in the evaluation and execution of subscription agreements, withdrawal requests and related documents with regard to Potential Investments and existing investments of the Fund, and causing funds to be invested and withdrawn, as applicable, in connection therewith.For the avoidance of doubt, the Sub-adviser is not responsible for the calculation of the Fund’s net asset value or for the fair valuation of the Fund’s investments in accordance with U.S. Generally Accepted Accounting Principles.In addition, to the extent the Fund receives an official value from the collective investment vehicle, it is anticipated that the Fund may rely on that valuation without further inquiry. The Adviser and the Fund, as applicable, shall timely provide to the Sub-adviser all information and documentation that the parties mutually agree are necessary or appropriate for the Sub-adviser to fulfill its obligations under this Agreement.The Sub-adviser shall timely provide to the Adviser and the Fund, as applicable, all information and documentation that the parties mutually agree are necessary or appropriate for the Adviser or the Fund, as applicable, to fulfill its obligations under this Agreement.In addition, the Sub-adviser agrees toprovide to the Fund’s independent accountants the information and documentation that they may reasonably require to fulfill their obligations to the Fund. c. (i) The Sub-adviser shall be responsible for regular monitoring of the investment activities and portfolio holdings associated with the portfolio assets of the Fund to ensure compliance with the Governing Documents, Procedures and applicable law.Notwithstanding the foregoing, the Adviser shall be responsible for certain compliance matters as agreed to by the parties hereto and set forth in Procedures. The Sub-adviser shall also cooperate with and provide sufficient information to the Adviser to assist the Adviser in its monitoring of the investment activities and portfolio holdings of the Fund. (ii)The Sub-adviser shall act on instructions of the Adviser with respect to the investment activities used to manage the portfolio assets of the Fund only (a) for the purpose of ensuring the Fund’s compliance with the Governing Documents, Procedures and applicable law, and (b) in the event the Adviser reasonably believes that a collective investment vehicle (or any investment adviser of such vehicle) that is either a Potential Investment or an existing investment of the Fund has engaged or is engaging in acts of bad faith, willful misfeasance or fraud or is the subject of a material governmental or regulatory investigation which in the Adviser’s reasonable judgment will adversely affect the reputation of the Adviser or the Fund. For the avoidance of doubt, the Adviser does not intend to utilize this Section 2(c)(ii) to manage the Fund’s assets or restrict the Sub-adviser’s role as a discretionary adviser hereunder, but only for the limited purposes described herein. d. To the extent provided in the Fund’s Registration Statement, as such Registration Statement may be amended from time to time, and in accordance with the Procedures as may be adopted by the Board and provided to the Sub-adviser in writing, the Sub-adviser shall, in the name of the Fund, place orders for the execution of portfolio transactions when applicable with or through such brokers, dealers or other financial institutions as it may reasonably select, including affiliates of the Adviser and Sub-adviser.The Adviser will reasonably cooperate with the Sub-adviser in the Sub-adviser’s establishment and maintenance of brokerage and other accounts for the Fund as the Sub-adviser deems advisable to allow for the purchase or sale of various forms of securities and other financial instruments pursuant to this Agreement.The Sub-adviser shall use its best efforts to obtain the most favorable price and execution on all portfolio transactions executed on behalf of the Fund, provided that, so long as the Sub-adviser has complied with Section 28(e) of the Securities Exchange Act of 1934, the Procedures and such written instructions as the Adviser may from time to time provide to the Sub-adviser, the Sub-adviser may cause the Fund to pay a commission on a transaction in excess of the amount of commission another broker-dealer would have charged. On occasions when the Sub-adviser deems the purchase or sale of a security to be in the best interest of the Fund as well as other clients of the Sub-adviser, the Sub-adviser may aggregate the securities to be so purchased or sold with other orders for other clients of the Sub-adviser. In such event, allocation of the securities so purchased or sold, as well as of the fees and expenses incurred in the transaction, will be made by the Sub-adviser consistent with its allocation procedures as provided and approved by the Fund, and in the manner it, in its sole discretion, considers to be equitable and consistent with its fiduciary obligations to the Fund and to such other clients. e. The Sub-adviser (i) shall maintain such books and records with respect to the Sub-adviser’s services under this Agreement as are required by law, including without limitation the 1940 Act and the Advisers Act, and the rules and regulations thereunder; (ii) shall render to theBoard such periodic and special reports as the Board or the Adviser may reasonably request; and (iii) shall meet with any persons at the reasonable request of the Adviser or the Board for the purpose of reviewing the Sub-adviser’s performance under this Agreement at reasonable times and upon reasonable advance written notice.The Sub-adviser will promptly provide to the Fund a copy of any such records upon the Adviser’s or the Fund’s reasonable requestand shall make all such books and records available for inspection and use by the Securities and Exchange Commission (“SEC”), the Fund or the Adviser at all reasonable times. Where applicable, such records shall be maintained by the Sub-adviser for the periods and in the places required by Rule 31a-2 under the 1940 Act. On each business day, the Sub-adviser shall provide to the Fund’s custodian and the Fund’s administrator information relating to all transactions concerning the Fund’s assets, to the extent such information is not otherwise available to such persons, and shall provide the Adviser with such other information as the Adviser may reasonably request. f. The Sub-adviser shall bear its expenses of providing services pursuant to this Agreement. g. The Sub-adviser shall timely provide to the Adviser and the Fund all information and documentation they may reasonably request as necessary or appropriate in connection with the compliance by them or either of them with the requirements of any applicable law or their fiduciary obligations, including, without limitation: (i) materials collected or used by the Sub-adviser in the performance of its due diligence on Potential Investments or existing investments for the Fund; provided, however, that the Adviser, Fund and/or their agents will be provided with access to such materials only at the Sub-adviser’s offices or other location mutually agreeable to the parties hereto and after reasonable notice has been provided to the Sub-adviser; (ii) information and commentary for the Fund’s annual and semi-annual reports, in a format approved by the Adviser and the Sub-adviser, including a discussion of the factors that, in the view of the Sub-adviser, materially affected the performance of the Fund, including the relevant market conditions and the investment techniques and strategies used, together with certifications, in a form agreed upon between the Adviser and the Sub-adviser, related to the Sub-adviser’s management of the Fund in order to support (A) the Fund’s filings on Form N-CSR, Form N-Q and other applicable forms, and (B) the related certifications of the Fund’s Principal Executive Officer and Principal Financial Officer under Rule 30a-2 under the 1940 Act; (iii) asub-certification with respect to compliance matters related to the Sub-adviser, in a form agreed upon by the Adviser and the Sub-adviser; and (iv) an annual certification from the Sub-adviser’s Chief Compliance Officer, appointed under Rule 206(4)-7 under the Advisers Act, with respect to the design and operation of the Sub-adviser’s compliance program, in a form agreed upon by the Adviser and Sub-adviser. h. The Sub-adviser will provide the Fund with reasonable evidence that, with respect to its activities on behalf of the Fund, the Sub-adviser maintains an appropriate Code of Ethics and related reporting procedures. i. The Sub-adviser shall review and provide comments, if any, upon offering documents and ancillary sales and marketing materials prepared by the Adviser for the Fund, and participate, at the reasonable request of the Adviser and as mutually agreed to by the Sub-adviser, in educational meetings with placement agents and other intermediaries about portfolio management and investment-related matters of the Fund to the extent permitted under the Securities Act of 1933, as amended.For the avoidance of doubt, the Adviser and not the Sub-adviser shall have the ultimate responsibility for the content of the offering documents and ancillary sales and marketing materials which are prepared by the Adviser or the Fund, except to the extent that any information set forth therein is provided by the Sub-adviser, in which case the Sub-adviser shall be responsible for any misstatements or omissions therein. j. For the avoidance of doubt, the Sub-adviser will not bear responsibility for the monitoring or supervision of any lender, custodian, administrator or other service provider selected by the Adviser for the Fund. 3. Compensation of the Sub-adviser. a.In full consideration of the services rendered pursuant to this Agreement, the Adviser will pay the Sub-adviser, from the fees received by the Adviser from the Fund in respect of the period in question and attributable to assets of the Fund for which the Sub-adviser is providing services hereunder, a fee at the annual rate of 0.3750.625% of the Fund’s net asset value, calculated on the same basis as the management fee received by the Adviser from the Fund.Such fee shall be paid to the Sub-adviser within 30 days of receipt by the Adviser of its management fee from the Fund.If the Sub-adviser shall serve for less than the whole of any calendar month, the foregoing compensation shall be prorated. b.In addition to the foregoing fee described in Section 3a. above, the Sub-adviser shall be entitled to receive from the Adviser, and the Adviser shall pay the Sub-adviser within a reasonable time after the end of each calendar year, an annual performance fee (the “Performance Fee”) equal to the amount of the Performance Allocation, as such term is defined and calculated in the Fund’s limited liability company agreement included as part of the Registration Statement, provided, however, that if such limited liability company agreement is amended to change the amount or material terms relating to the Performance Allocation, the Performance Fee will be adjusted upon 90 days' prior written notice to the Sub-adviser.For the avoidance of doubt, the Performance Fee payable to the Sub-adviser is not dependent on whether the Adviser is permitted to withdraw the Performance Allocation from the Fund.In addition, in the event of the termination of this Agreement, the Sub-adviser shall be entitled to receive from the Adviser the Performance Fee as of the date of termination, which Performance Fee generally will be paid within 45 days of thelast calendar day of the month in which such termination occurred.Such date of termination shall also be the date of termination of the final Incentive Period with respect to the Sub-adviser, as described in the limited liability company agreement. Within 30 days of completion of the audit of the books of the Fund for the year in which a Performance Allocation is made, (1) the Adviser shall pay to the Sub-adviser any amount equal to the additional Performance Allocation, if any, that the Adviser has received from the Fund based on such audit; and (2) the Sub-adviser shall refund to the Adviser an amount equal to the amount of Performance Allocation previously made to the Adviser but determined based on such audit to be in excess of the amount that should have been allocated to the Adviser. cb.To the extent the Adviser serves as the investment adviser to any other registered investment companythat employs a hedge fund of funds strategy (“Other Investment Company”): (1) the Adviser shall notify the Sub-adviser of the management and performance fees, if any,fee that it will receive from such Other Investment Company; and (2) if the Other Investment Company (i)is subject to a management fee structure (including management fees and any performance fees) that is identical to or higher than the fee structure applicable to the Fund, and (ii) with respect to which the Adviser (and/or its affiliates) receiveadvisory fees that, after deducting any fees paid to a sub-adviser of such Other Investment Company, are lower than an annual rate of 0.625% of such Other Investment Company’s net asset value, the Adviser shall increase the Sub-adviser’s compensation pursuant to this Agreement by an amount equal to the difference between (a) the annual fee rate the Adviser (and/or its affiliates) receives from the Fund after deduction of the Sub-adviser’s fee and (b) the annual fee rate the Adviser (and/or its affiliates) receives from the Other Investment Company after deducting the applicable sub-adviser’s fee.Notwithstanding the foregoing, in no event shall the Adviser pay to the Sub-adviser a management fee in excess of an annual rate of 0.75% of the Fund’s net asset value under this Section 3(cb), calculated on the same basis as the management fee received by the Adviser from the Fund.In no circumstances shall this provision serve to increase the management fee paid by the Fund to the Adviser. 4. Other Activities of the Sub-adviser and the Adviser. During the term of this Agreement, neither the Sub-adviser nor the Adviser shall act as adviser or sub-adviser to any investment vehicle registered under the 1940 Act that pursues a global fund of funds investment strategy that is identical in all material respects to the investment strategy of the Fund (the “Strategy”); provided, however, that this limitation shall cease to apply if, 24 months after the date of effectiveness of this Agreement, the Sub-adviser is not managing at least $250 million of assets in the Fund.Once the limitation ceases to apply, it cannot be reinstated.For the avoidance of doubt, the parties are not limited by this Agreement from acting as an investment adviser to any investment products not registered under the 1940 Act; and the Adviser is not limited by this Agreement from acting as an investment adviser to the ASGI Agility Income Fund, ASGI Corbin Multi-Strategy Fund, LLC or any fund registered under the 1940 Act and subadvised by Blackstone Alternative Asset Management L.P. that is pursuing a strategy other than the Strategy. 5. Use of Names and Track Record. a.For so long as the Fund remains in existence, the Adviser and the Fund shall have a royalty-free license to use the names “Aurora”, “Aurora Investment Management” or any combination or derivation thereof.The Sub-adviser acknowledges and agrees that the Adviser, the Fund and the Fund’s selling agents will use such names in marketing the Fund to current and prospective investors.The Adviser and the Fund shall cease to use the name “Aurora Investment Management” in any newly printed materials promptly upon termination of this Agreement with respect to the Fund, and the Fund shall promptly amend, and, if necessary, file such amendment to, any applicable organizational document, changing its name so that the name “Aurora” is not included in the name of the Fund.During the term of this Agreement, the Sub-adviser shall have the right to review all sales and other marketing materials for the Fund utilizing “Aurora”, “Aurora Investment Management” and any combination or derivation thereof, provided however that if the Sub-adviser fails to comment in writing (including via e-mail) by the end of the third business day after delivery of such materials that require Sub-adviser approval, the Sub-adviser will be deemed to have granted consent on the end of the third business day following delivery of such materials to the Sub-adviser for approval, provided further that repeated consent by the Sub-adviser shall not be required for repeated use of “Aurora”, “Aurora Investment Management” and any combination or derivation thereofin substantially the same format and in substantially the same context as has previously been approved by the Sub-adviser. b.The Adviser, the Fund and their agents shall cease to use the name “Aurora” and any combination or derivations thereof if either the Adviser or the Fund have material regulatory or legal issues, which, in the reasonable opinion of the Sub-adviser adversely affect the reputation of the Sub-adviser, any of its affiliates, or any of the funds managed by the Sub-adviser, especially those under the Aurora brand. In such event, after discussions with the Adviser and/or the Board, as applicable, and if requested by the Sub-adviser, the Fund shall promptly amend, and if necessary, file such amendment to any applicable organizational document, changing its name so that the name “Aurora” or any combination or derivation thereof is not included in the name of the Fund. c.Notwithstanding Sections 5a. and 5b. above, the parties agree that in the event this Agreement is terminated and the Fund continues to operate, the Fund may continue to refer to “Aurora”, “Aurora Investment Management” or a combination or derivation thereof in the Private Placement Memorandum of the Fund, in Fund marketing materials and in investor communications to reflect the Sub-adviser’s past role as the Fund’s sub-adviser. d.During the term of this Agreement and after its termination, the Sub-adviser shall not use the name of the Fund, the Adviser or Wells Fargo & Company or any combination or derivation thereof in any material relating to the Sub-adviser in any manner not approved prior thereto in writing by the Adviser, provided, however, that with respect to the use of such names other than “Wells Fargo & Company” or any combination or derivation thereof, during the term of this Agreement, if the Adviser fails to comment in writing (including via e-mail) by the end of the third full business day after delivery of such materials or templates that require Adviser approval, the Adviser will be deemed to have granted consent on the third full business day following delivery of such materials to Adviser for approval.For the avoidance of doubt, the Sub-adviser shall not be obligated to repeatedly seek consent from the Adviser in instances where prior consent for the use of substantially similar materials by the Sub-adviser has been previously provided by the Adviser. 6. Liability and Indemnification. a.The Sub-adviser shall only be liable for, and indemnify the Fund, the Adviser, and each of their respective affiliates, agents, control persons, directors, members of the Board, officers, employees and shareholders (the “Adviser Indemnified Parties”) against, and hold them harmless from, any costs, expense, claim, loss, liability, judgment, fine, settlement or damage (including reasonable legal and other expenses) (collectively, “Losses”) arising out of any claim, demands, actions, suits or proceedings (civil, criminal, administrative or investigative) asserted or threatened to be asserted by any third party (collectively, “Proceedings”) in so far as such Loss (or actions with respect thereto) (i) arises out of or is based upon or in connection with any material misstatement or omission of a material fact in information regarding the Sub-adviser furnished in writing to the Adviser by the Sub- adviser; (ii) arises out of or is based upon any material breach of any of the representations, warranties, covenants or obligations of the Sub-adviser with respect to this Agreement; or (iii) arises out of or is based upon the willful misfeasance, bad faith, gross negligence, or reckless disregard of obligations or duties of the Sub-adviser in the performance of its duties under this Agreement (collectively, “Disabling Conduct”). b. Except for such Disabling Conduct, the Fund (to the extent permitted by applicable law) and the Adviser shall indemnify the Sub-adviser and the Sub-adviser’s officers, directors, partners, agents, employees, controlling persons, shareholders and any other person or entity affiliated with the Sub-adviser (collectively, the “Sub-adviser Indemnified Parties”) against, and hold such Sub-adviser Indemnified Parties harmless from, any and all Losses (or actions with respect thereto) from any Proceedings arising from the Sub-adviser’s providing services under this Agreement or the sale of securities of the Fund. c. The Sub-adviser acknowledges that it has received notice of and accepts the limitations upon the Fund’s liability set forth in its limited liability company agreement, as amended. The Sub-adviser agrees that any of the Fund’s obligations shall be limited to the assets of the Fund and that the Sub-adviser shall not seek satisfaction of any such obligation from the members of the Fund nor from any member of the Board or officer, employee or agent of the Fund. d.In the event that any party hereto is or becomes a party to any action or proceeding in respect of which it may be entitled to seek indemnification hereunder (“indemnitee”), the indemnitee shall promptly notify any other party from whom the indemnitee may seek indemnification hereunder (“indemnitor”).The indemnitor shall be entitled to participate in any such suit or proceeding and, to the extent that it may wish, to assume the defense thereof with counsel reasonably satisfactory to the indemnitee.Notwithstanding the preceding sentence, the indemnitee shall be entitled to employ counsel separate from the indemnitor’s counsel and from any other party in such action if the indemnitee determines in good faith that a conflict of interest exists which makes counsel chosen by the indemnitor not advisable or if the indemnitee reasonably determines that the indemnitor’s assumption of the defense does not adequately represent the indemnitee’s interest.In such event the indemnitor will pay the fees and disbursements of such separate counsel, but in no event shall the indemnitor be liable for the fees and expenses of more than one counsel for the indemnitee in connection with any one action or separate but similar or related actions in the same jurisdiction arising out of the same general allegations or circumstances. e.The termination of a Proceeding by settlement or upon a plea of nolo contendere, or its equivalent, shall not, of itself, create a presumption that an indemnitee’s acts, omissions or alleged acts or omissions were primarily attributable to the bad faith, gross negligence or willful misconduct of such indemnitee. f.The indemnitor shall not be liable hereunder for any settlement of any action or claim effected without its written consent thereto. 7.Representations of the Sub-adviser. The Sub-adviser represents, warrants and further covenants as follows: a.It is duly organized, validly existing, and in good standing under the laws of the jurisdiction of its organization, and is qualified in each jurisdiction in which failure to be so qualified would reasonably be expected to have a material adverse effect upon it. b.It has full power and authority to enter into this Agreement and to perform its obligations under this Agreement. c.This Agreement has been duly and validly authorized, executed, and delivered by it and is enforceable against it in accordance with its terms. d.The Sub-adviser (i) is registered as an investment adviser under the Advisers Act and will continue to be so registered for so long as this Agreement remains in effect; (ii) is not prohibited by the 1940 Act or the Advisers Act from performing the services contemplated by this Agreement; (iii) has appointed a Chief Compliance Officer under Rule 206(4)-7 under the Advisers Act; (iv) has adopted written policies and procedures that are reasonably designed to prevent violations of the Advisers Act from occurring, detect violations that have occurred, and correct promptly any violations that have occurred, and will provide notice promptly to the Adviser of any material violations relating to the Fund; (v) has materially met and will seek to continue to meet for so long as this Agreement remains in effect, any other applicable federal or state requirements, or the applicable requirements of any regulatory or industry self-regulatory agency; and (vi) will promptly notify the Adviser of the occurrence of any event that would disqualify the Sub-adviser from serving as an investment adviser of a registered investment company pursuant to Section 9(a) of the 1940 Act. e.The Sub-adviser has adopted a written code of ethics complying with the requirements of Rule 17j-1 under the 1940 Act and will provide the Adviser with a copy of the code of ethics. Within 70 days of the end of each calendar quarter that this Agreement is in effect, a duly authorized officer of the Sub-adviser shall certify to the Adviser that there has been no material violation of the Sub-adviser’s code of ethics. The Sub-adviser will report quarterly, in reasonable detail, any material violations of law or the Sub-adviser’s code of ethics related to the Fund and the action taken in response to such violations. f.To the best of its knowledge, there are no material pending or threatened in writing actions, suits, proceedings, or investigations before or by any court, governmental, administrative or self-regulatory body, board of trade, exchange, or arbitration panel to which it or any of its directors, officers, employees, partners, shareholders, members or principals, or any of its affiliates is a party or to which its or its affiliates assets are subject, nor has it or its affiliates received any notice of an investigation, inquiry, or dispute by any court, governmental, administrative, or self-regulatory body, board of trade, exchange, or arbitration panel regarding any of its or their activities which might reasonably be expected to result in a material adverse effect on the Fund, a material adverse change in the Sub-adviser’s financial or business prospects, or which might reasonably be expected to materially impair the Sub-adviser's ability to discharge its obligations under this Agreement. g.It has all governmental, regulatory, self-regulatory, and exchange licenses, registrations, memberships, and approvals required to act as investment adviser to the Fund and it will obtain and maintain any such required licenses, registrations, memberships and approvals. h.The Sub-adviser shall provide the Adviser and the Fund with a copy of its Form ADV Part II and promptly furnish a copy of all amendments thereto to the Adviser and the Fund. i.The Sub-adviser shall promptly notify the Adviser of any changes in its managing members, partners or in the key personnel who are either the portfolio manager(s) responsible for the Fund or the principal executive officers of the Sub-adviser, or if there is otherwise an actual or expected change in control or management of the Sub-adviser. j.The information provided by the Sub-adviser to the Adviser in writing which relates to the services provided under this Agreement shall not, to the knowledge of the Sub-adviser, contain an untrue statement of a material fact or omit to state a material fact necessary to make the information not misleading. k.If, at any time during the term of this Agreement, it discovers any fact or omission, or any event or change of circumstances has occurred, which would make any of its representations and warranties in this Agreement inaccurate or incomplete in any material respect, it will provide prompt written notification to the Adviser of such fact, omission, event, or change of circumstance, and the facts related thereto, and it is agreed that the failure to provide such notification of the failure to continue to be in compliance with the foregoing representations and warranties shall be deemed a material breach of this Agreement. l.The Sub-adviser will not receive any compensation from any investment manager that manages an investment vehicle that it recommends to the Fund as a result of or in connection with such recommendation without first notifying the Adviser of such compensation arrangement. m.The Sub-adviser maintains at its own expense an Errors and Omissions insurance policy with respect to the Sub-Adviser in an amount deemed appropriate for the Sub-adviser’s operations. 8. Representations of the Adviser. The Adviser represents, warrants and further covenants as follows: a.It is duly organized, validly existing, and in good standing as a corporation under the laws of the State of North Carolina, and is qualified in each jurisdiction in which failure to be so qualified would reasonably be expected to have a material adverse effect upon it. b.It has full power and authority to enter into this Agreement and to perform its obligations under this Agreement. c.This Agreement has been duly and validly authorized, executed, and delivered by the Adviser and is enforceable against the Adviser in accordance with its terms. d.The Adviser (i) is registered as an investment adviser under the Advisers Act and will continue to be so registered for so long as this Agreement and the Adviser’s investment advisory agreement with the Fund remain in effect, (ii) is not prohibited by the 1940 Act or the Advisers Act from performing the services contemplated by the Adviser’s investment advisory agreement with the Fund, (iii) has appointed a Chief Compliance Officer under Rule 206(4)-7 under the Advisers Act, (iv) has adopted written policies and procedures that are reasonably designed to prevent violations of the Advisers Act from occurring, detect violations that have occurred, and correct promptly any violations that have occurred, (v) has materially met and will seek to continue to materially meet for so long as this Agreement remains in effect, any other applicable federal or state requirements, or the applicable requirements of any regulatory or industry self-regulatory agency, and (vi) will promptly notify the Sub-adviser of the occurrence of any event that would disqualify the Adviser from serving as an investment adviser of a registered investment company pursuant to Section 9(a) of the 1940 Act.The Adviser will report quarterly to the Sub-Adviser, in reasonable detail, any material violations of law related to the Fund and the action taken in response to such violations. e.To the best of its knowledge, there are no material pending or threatened in writing actions, suits, proceedings, or investigations before or by any court, governmental, administrative, or self-regulatory body, board of trade, exchange, or arbitration panel to which it or any of its affiliates, is a party or to which it or any of its affiliates or assets are subject, nor has it or any of its affiliates received any notice of an investigation, inquiry, or dispute by any court, governmental, administrative, or self-regulatory body, board of trade, exchange, or arbitration panel regarding any of their respective activities which might reasonably be expected to result in a material adverse change in the Adviser’s condition (financial or otherwise), business, or prospects or which might reasonably be expected to impair the Adviser’s ability to discharge its obligations under this Agreement or the Adviser’s investment management agreement with the Fund. f.It has all governmental, regulatory, self-regulatory, and exchange licenses, registrations, memberships, and approvals required to act as investment adviser to the Fund and it will obtain and maintain any such required licenses, registrations, memberships, and approvals. g.The information provided by the Adviser to the Sub-adviser in writing relating to services its provides to the Fund shall not, to the knowledge of the Adviser, contain an untrue statement of a material fact or omit to state a material fact necessary to make the information not misleading. h.If, at any time during the term of this Agreement, it discovers any fact or omission, or any event or change of circumstances has occurred, which would make any of its representations and warranties herein inaccurate or incomplete in any material respect, it will provide prompt written notification to the Sub-adviser of such fact, omission, event, or change of circumstance, and the facts related thereto, and it is agreed that the failure to provide such notification of the failure to continue to be in compliance with the foregoing representations and warranties shall be deemed a material breach of this Agreement. i.The Adviser understands that the investments recommended by the Sub-Adviser for the Fund may not be profitable and it is possible that losses incurred with respect to such investments, individually or collectively, may be significant or complete. 9. Representations of the Fund.The Fund represents, warrants and further covenants as follows: a.It is duly organized, validly existing, and in good standing as a limited liability company under the laws of the State of Delaware, and is qualified in each jurisdiction in which failure to be so qualified would reasonably be expected to have a material adverse effect upon it. b.It has full power and authority to enter into this Agreement and to perform its obligations under this Agreement. c.This Agreement has been duly and validly authorized, executed, and delivered by the Fund and is enforceable against the Fund in accordance with its terms. d.The information provided by the Fund to the Sub-adviser in writing shall not, to the knowledge of the Adviser, contain any untrue statement of material fact or omit to state a material fact necessary to make the information not misleading. e.The Fund (i) has appointed a Chief Compliance Officer under Rule 38a-1 under the 1940 Act, (ii) has adopted written policies and procedures that are reasonably designed to prevent violations of the 1940 Act from occurring, detect violations that have occurred, and correct promptly any violations that have occurred, and (iii) has materially met and will seek to continue to materially meet for so long as this Agreement remains in effect, any other applicable federal or state requirements, or the applicable requirements of any regulatory or industry self-regulatory agency. f.The Fund’s assets shall be maintained in the custody of its custodian.Any assets added to the Fund shall be delivered directly to the Fund’s custodian, and the Sub-adviser shall have no liability for the acts or omissions of any such custodian. g.The Fund understands that the investments recommended by the Sub-adviser for the Fund may not be profitable and it is possible that losses incurred with respect to such investments, individually or collectively, may be significant or complete. 10. Renewal, Termination and Amendment. This Agreement shall continue in effect for a period of longer than two years from the date of its execution only so long as such continuance is specifically approved annually either by the Board or by vote of a majority of outstanding voting securities of the Fund; provided that in either event such continuance shall also be approved by vote of the members of the Board who are not interested persons of the Fund (as defined in the 1940 Act) or of any person party to this Agreement, cast in person at a meeting called for the purpose of such approval.This Agreement may be terminated at any time without payment of any penalty, by the Board, or by a vote of a majority of the outstanding voting securities of the Fund upon 60 days prior written notice to the Sub-adviser, or upon such shorter notice as may be mutually agreed upon in writing by the parties hereto.This Agreement may also be terminated, without the payment of any penalty, by either the Adviser or the Sub-adviser (i) upon 90 days prior written notice to the other party and the Fund; (ii) upon material breach by any party of any representations or warranties set forth in this Agreement, if such breach has not been cured within seven days after written notice of such breach; or (iii) immediately if, in the reasonable judgment of the terminating party, a party has become unable to discharge its duties and obligations under this Agreement, including in the case of the insolvency of such party.This Agreement shall terminate automatically and immediately upon termination of the investment advisory agreement between the Adviser and the Fund. This Agreement shall terminate automatically and immediately in the event of its assignment. The terms “assignment” and “vote of a majority of the outstanding voting securities” shall have the meaning set forth for such terms in the 1940 Act. This Agreement may be amended at any time in writing by the Fund, Sub-adviser and the Adviser, subject to approval by the Board and, if required by applicable Securities and Exchange Commission rules and regulations, a vote of a majority of the Fund’s outstanding voting securities. If the members of the Fund fail to approve this Agreement or any continuance of the Agreement where such approval is required by applicable law, the Sub-adviser will continue to act, for the compensation described herein, as investment sub-adviser with respect to the Fund pending the required approval of the Agreement or its continuance or of any contract with the Sub-adviser or a different adviser or sub-adviser or other definitive action; provided, that the compensation received by the Sub-adviser in respect of the Fund during such period is in compliance with Rule 15a-4 under the 1940 Act. In the event of termination of this Agreement, Sections 5, 6, 11, 13 and 15 shall survive such termination of this Agreement. 11. Confidential Relationship.Each of the Adviser and the Sub-adviser agrees that it shall exercise the same standard of care that it uses to protect its own confidential and proprietary information, but no less than reasonable care, to protect the confidentiality of the Portfolio Information. As used herein “Portfolio Information” means confidential and proprietary information of the Fund, the Adviser or the Sub-adviser that is received by a party hereto in connection with this Agreement, and information with regard to the portfolio holdings, investment activity and characteristics of the Fund. The Adviser and the Sub-adviser will restrict access to the Portfolio Information to those employees of the Adviser and the Sub-adviser or their affiliates or agents who will use it only for purposes reasonably related to the provision of services to the Fund and the Adviser and Sub-adviser will be obligated to ensure that it is used only for such purposes. The foregoing shall not prevent the Adviser or the Sub-adviser from disclosing Portfolio Information that is (1) publicly known or becomes publicly known through no unauthorized act of such party, (2) rightfully received from a third party without obligation of confidentiality, (3) approved in writing by the other party for disclosure, (4) required to be disclosed pursuant to a requirement of a court, governmental or other agency or law so long as the party making such disclosure provides the other party with prompt written notice of such requirement as soon as practicable if permissible, or (5) disclosed in accordance with the Fund’s policy for disseminating portfolio holdings as disclosed in the Fund’s then current Registration Statement. 12. Notices. Any notice under this Agreement must be given in writing as provided below or to another address as either party may designate in writing to the other. Sub-adviser: General Counsel Aurora Investment Management L.L.C. 300 North LaSalle Street 52nd Floor Chicago, IL 60654 Fax:(866) 605-2191 Fund: ASGI Aurora Opportunities Fund, LLC c/o Alternative Strategies Group, Inc. 401 S. Tryon Street Charlotte, North Carolina 28288 Fax: (704) 383-6020 attn: Sheelpa Patel, Chief Compliance Officer Adam Taback, President with a copy to: Lloyd Lipsett Wells Fargo 200 Berkeley Street Boston, MA 02116 Fax: (617) 210-2626 Adviser: Adam Taback Alternative Strategies Group, Inc. 401 S. Tryon Street Charlotte, North Carolina 28288 Fax: (704) 383-6020 with a copy to: Lloyd Lipsett Wells Fargo 200 Berkeley Street Boston, MA 02116 Fax: (617) 210-2626 13. Severability. If any provision of this Agreement is held by any court to be invalid, void or unenforceable, in whole or in part, the other provisions shall remain unaffected and shall continue in full force and effect, provided that the Agreement, as so modified, continues to express, without material change, the original intent of the parties and deletion of such provision will not substantially impair the respective rights and obligations of the parties, and if any provision is inapplicable to any person or circumstance, it shall nevertheless remain applicable to all other persons and circumstances. 14.Business Continuity.The Sub-adviser shall maintain a business continuity plan reasonably designed to minimize business disruptions or delays.The Sub-adviser shall provide a descriptive summary of its plan to the Fund. 15. Miscellaneous. Each party agrees to perform such further actions and execute such further documents as are necessary to effectuate the purposes hereof.To the extent that state law is not preempted by the provisions of any law of the United States of America, all matters arising under or related to this Agreement shall be governed by, construed, interpreted and enforced in accordance with the internal laws of the State of New York.The captions in this Agreement are included for convenience only and in no way define or delimit any of the provisions hereof or otherwise affect their construction or effect. This Agreement may be executed in several counterparts, all of which together shall for all purposes constitute one agreement, binding on the parties. IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date first written above. ASGI AURORA OPPORTUNITIES FUND, LLC By: Name: Michael Roman Title: Treasurer ALTERNATIVE STRATEGIES GROUP, INC. By: Name: Lloyd Lipsett Title: Senior Vice President AURORA INVESTMENT MANAGMENT L.L.C. By: Name: Michael Roman Title:
